

 
 
 
 
 
 
 
 
 
 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
PANCETERA SOFTWARE, INC.,
 
QUARRY ACQUISITION CORPORATION,
 
HENRIK ROSENDAHL, AS REPRESENTATIVE,
 
AND
 
QUANTUM CORPORATION
 
Dated June 13, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

                      Page ARTICLE I THE MERGER   2   1.1   The Merger   2   1.2
  Effective Time   2   1.3   Effect of the Merger   2   1.4   Certificate of
Incorporation and Bylaws   2   1.5   Directors and Officers of Surviving
Corporation   3   1.6   Effect of Merger on the Capital Stock of the Constituent
Corporations   3   1.7   Dissenting Shares   12   1.8   Surrender of
Certificates   13   1.9   Determination of Final Adjusted Closing Cash
Consideration   15   1.10   Escrow Amount Deposit   18   1.11   No Further
Ownership Rights in Company Capital Stock   18   1.12   Lost, Stolen or
Destroyed Certificates   18   1.13   Taking of Necessary Action; Further Action
  19 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY   19   2.1  
Organization; Standing and Power; Charter Documents; Subsidiaries   19   2.2  
Capital Structure   19   2.3   Authority; No Conflict; Necessary Consents   21  
2.4   Financial Statements; Internal Controls   23   2.5   Absence of Certain
Changes or Events   24   2.6   Taxes   26   2.7   Title to Properties   28   2.8
  Intellectual Property   29   2.9   Restriction on Business Activities   34  
2.10   Governmental Authorizations   34   2.11   Litigation   34   2.12  
Compliance with Laws   35   2.13   Environmental Matters   35   2.14   Brokers’
and Finders’ Fees; Transaction Expenses   35   2.15   Transactions with
Affiliates   35   2.16   Employee Benefit Plans and Compensation   36   2.17  
Contracts   40   2.18   Insurance   42   2.19   Export and Import Control Laws  
42   2.20   Anti-Corruption and Anti-Bribery   43 ARTICLE III REPRESENTATIONS
AND WARRANTIES OF PURCHASER AND SUB   43   3.1   Organization   43   3.2  
Authority   44   3.3   Necessary Consents   44   3.4   Purchaser Common Stock  
44


-i-
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                      Page   3.5   SEC Documents   44   3.6   Information
Supplied   45   3.7   Purchaser Capital Structure   45 ARTICLE IV CONDUCT PRIOR
TO THE EFFECTIVE TIME   45   4.1   Conduct of Business of the Company   45   4.2
  No Solicitation   48 ARTICLE V ADDITIONAL AGREEMENTS   49   5.1   Access to
Information   49   5.2   Confidentiality   50   5.3   Private Placement   50  
5.4   Public Disclosure   50   5.5   Reasonable Efforts   50   5.6  
Notification of Certain Matters   51   5.7   Company Stockholder Approval   51  
5.8   Notice to Holders of Company Options   52   5.9   Consents   52   5.10  
Resignation of Directors and Officers   52   5.11   D&O Coverage   53   5.12  
Expenses   53   5.13   Spreadsheet   53   5.14   SEC Filings   54   5.15  
FIRPTA Compliance   54   5.16   Tax Matters   54   5.17   401(k) Plan   55
ARTICLE VI CONDITIONS TO THE MERGER   55   6.1   Conditions to Obligations of
Each Party to Effect the Merger   55   6.2   Conditions to the Obligations of
Purchaser and Sub   56   6.3   Conditions to Obligations of the Company   58
ARTICLE VII SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION   58  
7.1   Survival   58   7.2   Indemnification   59   7.3   Indemnification
Limitations; Exclusive Remedy   60   7.4   No Indemnification Limitations   62  
7.5   Indemnification Claims Procedures   62   7.6   Third-Party Claims   64  
7.7   Escrow Arrangements   64   7.8   Representative   65   7.9   Release   66


-ii-
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

                      Page ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER   67  
8.1   Termination   67   8.2   Effect of Termination   68   8.3   Amendment   68
  8.4   Extension; Waiver   68 ARTICLE IX GENERAL PROVISIONS   68   9.1  
Notices   68   9.2   Interpretation   69   9.3   Counterparts   69   9.4  
Entire Agreement; Assignment   70   9.5   Severability   70   9.6   Other
Remedies   70   9.7   Governing Law; Jurisdiction; Venue   70   9.8   Rules of
Construction   71   9.9   Waiver of Jury Trial   71


--------------------------------------------------------------------------------

 

INDEX OF EXHIBITS
 

Exhibit       Description Exhibit A   Form of Stockholder Written Consent
Exhibit B   Form of Certificate of Merger Exhibit C   Escrow Agreement Exhibit D
  Form of Director and Officer Resignation and Release Letter Exhibit E   Form
of Legal Opinion of Counsel of the Company       Schedules     Schedule
1.6(a)(i)   Key Employees Schedule 5.13   Spreadsheet


--------------------------------------------------------------------------------

 

     THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into as of June 13, 2011 by and among Quantum Corporation, a Delaware
corporation (“Purchaser”), Quarry Acquisition Corporation, a Delaware
corporation and a wholly-owned subsidiary of Purchaser (“Sub”), and Pancetera
Software, Inc., a Delaware corporation (the “Company”) and Henrik Rosendahl as
Representative (the “Representative”, and together with the Company, the
Purchaser and Sub, the “Parties” and each a “Party”).
 
RECITALS
 
     A. The Boards of Directors of each of Purchaser, Sub and the Company
believe it is advisable and in the best interests of each corporation and its
respective stockholders that Purchaser acquire the Company through the statutory
merger of Sub with and into the Company (the “Merger”) and, in furtherance
thereof, have approved this Agreement and the Merger.
 
     B. Pursuant to the Merger, among other things, and subject to the terms and
conditions of this Agreement, at the Effective Time (i) all of the issued and
outstanding capital stock of the Company shall be converted into the right to
receive the consideration set forth herein and (ii) all of the issued and
outstanding options to purchase capital stock of the Company shall be treated as
set forth in Section 1.6(c) of this Agreement.
 
     C. The Company, Purchaser and Sub desire to make certain representations,
warranties, covenants and other agreements in connection with the Merger.
 
     D. Immediately prior to or concurrent with the execution and delivery of
this Agreement by the Parties, the Company shall obtain the irrevocable approval
of the Merger, this Agreement and the transactions contemplated hereby pursuant
to an Action by Written Consent, in the form attached hereto as Exhibit A (the
“Stockholder Written Consent”), which shall include the approval of each of the
principal stockholders (and their affiliated entities) (each a “Principal
Stockholder” and collectively, the “Principal Stockholders”), and such other
stockholders who, together with the foregoing, constitute at least (i) a
majority of the voting power of the outstanding shares of the Company Preferred
Stock, voting together as a separate class, (ii) a majority of the voting power
of the outstanding shares of Company Common Stock, voting together as a separate
class and (iii) a majority of the voting power of the outstanding shares of
Company Common Stock and Company Preferred Stock, voting together on an as
converted to Common Stock basis (collectively, the “Required Stockholder
Consent”), pursuant to and in strict accordance with the applicable provisions
of the General Corporation Law of the State of Delaware (“Delaware Law”), the
California Corporations Code (“California Law”), and the Charter Documents.
 
     E. Concurrent with the execution and delivery of this Agreement, as a
material inducement to Purchaser and Sub to enter into this Agreement, (i) the
Company’s Board of Directors shall have unanimously approved the Merger, this
Agreement and the transactions contemplated hereby and (ii) each Person
identified on Schedule 1.6(a)(i) (the “Key Employees”) shall have signed an
offer letter with Purchaser or the Surviving Corporation.
 

--------------------------------------------------------------------------------

 

     NOW, THEREFORE, in consideration of the mutual agreements, covenants and
other premises set forth herein, the mutual benefits to be gained by the
performance thereof, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged and accepted, the parties
hereby agree as follows:
 
ARTICLE I
 
THE MERGER
 
     1.1 The Merger. At the Effective Time and subject to and upon the terms and
conditions of this Agreement and the applicable provisions of Delaware Law, Sub
shall be merged with and into the Company, the separate corporate existence of
Sub shall cease, and the Company shall continue as the surviving corporation and
as a wholly-owned subsidiary of Purchaser. The surviving corporation after the
Merger is sometimes referred to hereinafter as the “Surviving Corporation.”
 
     1.2 Effective Time. Unless this Agreement is earlier terminated pursuant to
Section 8.1 hereof, the closing of the Merger (the “Closing”) will take place on
a Business Day as promptly as practicable after the execution and delivery
hereof by the parties hereto, and following satisfaction or waiver of the
conditions set forth in ARTICLE VI hereof, at the offices of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, 650 Page Mill Road, Palo Alto,
California, unless another time or place is mutually agreed upon in writing by
Purchaser and the Company. The date upon which the Closing actually occurs shall
be referred to herein as the “Closing Date.” On the Closing Date, the Parties
hereto shall cause the Merger to be consummated by filing a Certificate of
Merger in substantially the form attached hereto as Exhibit B, with the
Secretary of State of the State of Delaware (the “Certificate of Merger”), in
accordance with the applicable provisions of Delaware Law (the time of such
filing by the Secretary of State of the State of Delaware shall be referred to
herein as the “Effective Time”).
 
     1.3 Effect of the Merger. At the Effective Time, the effect of the Merger
shall be as provided in the applicable provisions of Delaware Law. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, except as otherwise agreed to pursuant to the terms of this Agreement, all
of the property, rights, privileges, powers and franchises of the Company and
Sub shall vest in the Surviving Corporation, and all debts, liabilities and
duties of the Company and Sub shall become the debts, liabilities and duties of
the Surviving Corporation.
 
     1.4 Certificate of Incorporation and Bylaws.
 
          (a) Unless otherwise determined by Purchaser prior to the Effective
Time, the certificate of incorporation of the Surviving Corporation shall be
amended and restated as of the Effective Time to be identical to the certificate
of incorporation of Sub as in effect immediately prior to the Effective Time,
until thereafter amended in accordance with Delaware Law and as provided in such
certificate of incorporation; provided, however, that at the Effective Time,
Article I of the certificate of incorporation of the Surviving Corporation shall
be amended and restated in its entirety to read as follows: “The name of the
corporation is Quarry Acquisition Corporation.”
 
-2-
 

--------------------------------------------------------------------------------

 

          (b) Unless otherwise determined by Purchaser prior to the Effective
Time, the bylaws of Sub, as in effect immediately prior to the Effective Time,
shall be the bylaws of the Surviving Corporation at the Effective Time until
thereafter amended in accordance with Delaware Law and as provided in the
certificate of incorporation of the Surviving Corporation and such bylaws.
 
     1.5 Directors and Officers of Surviving Corporation.
 
          (a) The directors of Sub immediately prior to the Effective Time shall
be the directors of the Surviving Corporation immediately after the Effective
Time, each to hold the office of a director of the Surviving Corporation in
accordance with the provisions of Delaware Law and the certificate of
incorporation and bylaws of the Surviving Corporation until their successors are
duly elected and qualified.
 
          (b) The officers of the Company immediately prior to the Effective
Time shall be the officers of the Surviving Corporation immediately after the
Effective Time, each to hold their respective office in accordance with the
provisions of Delaware Law and the certificate of incorporation and bylaws of
the Surviving Corporation until their successors are duly appointed.
 
     1.6 Effect of Merger on the Capital Stock of the Constituent Corporations.
 
          (a) Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:
 
          “Affiliate” shall mean with respect to any Person, any Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person.
 
          “Aggregate Common Holder Consideration” means the result obtained by
multiplying (a) the Remainder Merger Consideration by (b) 33.29%.
 
          “Aggregate Common Holder Stock Consideration” means the product of (a)
the Per Share Common Holder Stock Consideration and (b) the Common Stock Number.
 
          “Aggregate Preferred Holder Consideration” means the sum of (a) the
Preferred Preference Amount plus (b) result obtained by multiplying (i) the
Remainder Merger Consideration by (ii) 66.71%.
 
          “Aggregate Stock Consideration” means the quotient obtained by
dividing (a) $3,600,000 by (b) the Purchaser Common Stock Value.
 
          “Anti-Corruption and Anti-Bribery Laws” shall mean the Foreign Corrupt
Practices Act of 1977, as amended, any rules or regulations thereunder, or any
other applicable United States or foreign anti-corruption or anti-bribery laws
or regulations.
 
-3-
 

--------------------------------------------------------------------------------

 

          “Business Day[s]” shall mean each day that is not a Saturday, Sunday
or other day on which banking institutions located in San Francisco, California
are authorized or obligated by law or executive order to close.
 
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations issued thereunder.
 
          “Common Stock Number” means the aggregate number of shares of Common
Stock outstanding immediately prior to the Effective Time (excluding any vested
or unvested Company Options).
 
          “Company Common Holder” shall mean any holder of any Company Common
Stock.
 
          “Company Capital Stock” shall mean the Company Common Stock, the
Company Preferred Stock and any other shares of capital stock, if any, of the
Company, taken together.
 
          “Company Common Stock” shall mean shares of common stock, par value
$0.0001 per share, of the Company.
 
          “Company Indebtedness” shall mean (a) all indebtedness, liabilities
and obligations of the Company for borrowed money, (b) all amounts owed by and
obligations of the Company evidenced by notes, bonds, debentures or other
similar instruments, (c) all amounts owed by and all obligations of the Company
as lessee or lessees under leases that have been recorded as capital leases, in
accordance with GAAP, (d) all liabilities and obligations, contingent or
otherwise, under acceptances, letters of credit or similar facilities, (e) all
obligations under conditional or installment sale or other title retention
contracts relating to purchased property, and (f) all guarantees of any of the
foregoing of another Person.
 
          “Company Material Adverse Effect” shall mean any change, event or
effect that, either alone or in combination with any other change, event or
effect, is, or is reasonably likely to be, materially adverse to the business,
assets (whether tangible or intangible), financial condition, operations or
capitalization of the Company, taken as a whole; provided, however, that any
change, event or effect primarily caused by (a) U.S. or world economic
conditions or the industry in which the Company operates as a whole and which
does not affect the Company disproportionately, (b) the loss of customers or
Employees as the result of the announcement and pendency of the Merger shall
not, by itself, be deemed to constitute a Company Material Adverse Effect, (c)
any adverse change, effect, event, occurrence or development attributable or
relating to out-of-pocket fees and expenses (including legal, accounting,
investment banking and other fees and expenses) incurred in connection with the
transactions contemplated by this Agreement, or (d) any adverse change, effect,
event, occurrence or development resulting from or relating to compliance with
the terms of, or the taking of any action required by, this Agreement.
 
-4-
 

--------------------------------------------------------------------------------

 

          “Company Options” shall mean all issued and outstanding options
(including commitments to grant options) to purchase or otherwise acquire
Company Common Stock (whether or not vested) held by any Person.
 
          “Company Preferred Holder” shall mean any holder of any Company
Preferred Stock.
 
          “Company Preferred Stock” or “Company Series A Preferred Stock” shall
mean the Company’s Series A Preferred Stock, par value $0.0001 per share.
 
          “Company Stockholder” shall mean any holder of any Company Capital
Stock.
 
          “Company Stockholder’s Pro Rata Portion” for purposes of the
Spreadsheet in Section 5.13 shall mean, with respect to each Company
Stockholder, an amount equal to the quotient of (a) the amount of Aggregate
Stock Consideration issuable or Final Adjusted Closing Cash Consideration
payable, as applicable, pursuant to Section 1.6(b) hereof in respect of the
shares of Company Capital Stock owned by such Company Stockholder as of
immediately prior to the Effective Time, divided by (b) the aggregate amount of
all Aggregate Stock Consideration issuable or Final Adjusted Closing Cash
Consideration payable, as applicable, to all Company Stockholders pursuant to
Section 1.6(b) hereof in respect of their shares of Company Capital Stock. For
purposes of Section 7.3(b), the “Company Stockholder’s Pro Rata Portion” means
the quotient of (i) the amount of Merger Consideration payable to such Company
Stockholder pursuant to this Agreement in respect of the shares of Company
Capital Stock owned by such Company Stockholder as of immediately prior to the
Effective Time, divided by (ii) the amount of Merger Consideration payable to
all Company Stockholders pursuant to this Agreement in respect of the shares of
Company Capital Stock owned by all Company Stockholders as of immediately prior
to the Effective Time.
 
          “Company Unvested Options Number” means the aggregate number of all
Unvested Options (as defined below) issued and outstanding immediately prior to
the Effective Time held by any Person.
 
          “Consideration Ratio” means the quotient obtained by dividing (a) the
Remainder Stock Consideration by (b) the sum of (i) the Remainder Stock
Consideration and (ii) the Final Adjusted Closing Cash Consideration.
 
          “Contract” shall mean any written, oral or other agreement, contract,
subcontract, settlement agreement, lease, sublease, occupancy agreement, binding
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature, as in effect as of the date hereof or as may
hereinafter be in effect.
 
          “Escrow Agent” shall mean Computershare Trust Company, N.A.
 
          “Escrow Amount” shall mean the sum of (a) the Escrow Stock Amount and
(b) the Escrow Cash Amount.
 
-5-
 

--------------------------------------------------------------------------------

 

          “Escrow Stock Amount” shall mean a number of shares of Purchaser
Common Stock equal to the quotient obtained by dividing (a) the sum of (i) the
Aggregate Common Holder Stock Consideration and (ii) the result obtained by
multiplying (A) the Financial Advisor Stock Consideration by (B) 15%, by (b) the
Purchaser Common Stock Value.
 
          “Escrow Cash Amount” shall mean the sum of (a) the result obtained by
subtracting (i) the Aggregate Common Holder Stock Consideration, from (ii)
$1,000,000, (b) the Escrow Remainder Cash Amount, (c) $48,486.67 and (d) the
Escrow Stock Amount.
 
          “Escrow Remainder Cash Amount” shall mean an amount in cash equal to
(a) $1,970,086.67, minus (b) the result obtained by subtracting (i) the
Aggregate Common Holder Stock Consideration, from (ii) $1,000,000, minus (c)
$48,486.67.
 
          “Export and Import Approvals” shall mean all export licenses, license
exceptions, consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings, from or with any Governmental Entity,
that are required for compliance with Export and Import Control Laws.
 
          “Export and Import Control Laws” shall mean any U.S. or applicable
non-U.S. law, regulation, or order governing (a) imports, exports, reexports, or
transfers of products, services, software, or technologies from or to the United
States or another country; (b) any release of technology or software in any
foreign country or to any foreign person (anyone other than a citizen or lawful
permanent resident of the United States, or a protected individual as defined by
8 U.S.C. § 1324b(a)(3)) located in the United States or abroad; (c) economic
sanctions or embargoes; or (iv) compliance with unsanctioned foreign boycotts.
 
          “Financial Advisor” means Bridge Street Securities, LLC.
 
          “Financial Advisor Stock Consideration” means $144,000.
 
          “GAAP” shall mean United States generally accepted accounting
principles consistently applied.
 
          “Government Contract” shall mean (a) any Contract, bided on,
solicited, or entered into by or on behalf of the Company with a Governmental
Entity, or (b) any Contract or subcontract bided on, solicited, or entered into
by or on behalf of the Company, which, by its terms, relates to a Contract to
which a Government Entity is a party.
 
          “Governmental Entity” shall mean any government, any governmental or
regulatory entity or body, subdivision, department, commission, board, agency,
instrumentality, or other entity exercising governmental authority, and any
court, tribunal or judicial body, in each case whether federal, state, county,
provincial, quasi-governmental, or private, and whether inside or outside of the
United States.
 
-6-
 

--------------------------------------------------------------------------------

 

          “Governmental Official” shall mean any person, elected to a position
in, appointed to a position with, or otherwise employed by, any transnational,
domestic or foreign federal, state, or local, governmental authority,
department, court, agency or official, including any political subdivision
thereof (including public universities and hospitals).
 
          “Information Statement” shall mean the information statement including
information regarding the Company, the Merger and this Agreement and the
unanimous recommendation of the Board of Directors in favor of the Merger
Agreement and the transactions contemplated hereby delivered by the Company to
the Company Stockholders.
 
          “Key Employees” shall mean the employees of the Company listed in
Schedule 1.6(a)(i) hereto.
 
          “Knowledge” or “Known” means with respect to the Company, (a) (i) the
actual knowledge of Mitch Haile, Henrik Rosendahl and Gregory Wade after
reasonable inquiry of relevant employees and advisors of the Company and (b) the
actual knowledge of the directors of the Company in their capacities as
directors of the Company.
 
          “Lien” shall mean any lien, pledge, charge, claim, mortgage, option,
security interest or other encumbrance of any sort.
 
          “Legal Requirements” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, order, edict, decree, directive, rule, regulation,
ruling or requirement issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental Entity.
 
          “Merger Consideration” means the sum of (i) the Final Adjusted Closing
Cash Consideration and (ii) $3,600,000 to be paid in the form of Purchaser
Common Stock.
 
          “Net Working Capital” means, as of a particular date, an amount equal
to (v) all current assets (including all forms of accounts receivable) of the
Company as of such date, minus (w) all current liabilities (including any
Pre-Closing Taxes constituting a current liability), minus, (x) any payments
(including severance, golden parachute and any other payments) made or to be
made to any Employee in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, minus
(y) all Company Indebtedness, including, but not limited to, any amounts
outstanding under the Secured Promissory Note No. SN-1, dated June 1, 2011
issued to Hummer Winblad Venture Partners VI, L.P. and the Secured Promissory
Note No. SN-2, dated June 1, 2011 issues to Onset VI, L.P.) not reflected in the
foregoing; provided, however, that “Net Working Capital” shall not include any
liabilities that are reflected in the Company’s estimated Transaction Expenses.
 
          “Option Exchange Ratio” shall mean the quotient obtained by dividing
(a) quotient obtained by dividing (i) the Aggregate Common Holder Consideration
by (ii) the sum of (A) the Common Stock Number and (B) the Option Number, by (b)
the Purchaser Common Stock Value.
 
-7-
 

--------------------------------------------------------------------------------

 

          “Option Number” means all Company Options outstanding immediately
prior to the Effective Time, whether or not vested.
 
          “Per Share Aggregate Common Holder Consideration” shall mean the
quotient obtained by dividing (a) the Aggregate Common Holder Consideration by
(b) the Common Stock Number.
 
          “Per Share Common Holder Cash Consideration” shall mean the result
obtained by multiplying (a) the Per Share Aggregate Common Holder Consideration
by (b) the result obtained by subtracting (i) the Consideration Ratio from (ii)
1.
 
          “Per Share Common Holder Stock Consideration” shall mean the result
obtained by multiplying (a) the Per Share Aggregate Common Holder Consideration
by (b) the Consideration Ratio.
 
          “Per Share Preferred Holder Cash Consideration” shall mean the result
obtained by multiplying (a) the quotient obtained by dividing (i) the Aggregate
Preferred Holder Consideration by (ii) the Preferred Stock Number, by (b) the
result obtained by subtracting (i) the Preferred Consideration Ratio from (ii)
1.
 
          “Per Share Preferred Holder Stock Consideration” shall mean the result
obtained by multiplying (a) the quotient obtained by dividing (i) the Aggregate
Preferred Holder Consideration by (ii) the Preferred Stock Number, by (b) the
Preferred Consideration Ratio.
 
          “Person” shall mean an individual or entity, including a partnership,
a limited liability company, a corporation, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization, or a
Governmental Entity (or any department, agency, or political subdivision
thereof).
 
          “Plans” shall mean the Company’s Amended and Restated 2008 Stock
Option and Stock Purchase Plan.
 
          “Pre-Closing Taxes” shall mean any Taxes of the Company relating or
attributable to any Tax period or portion thereof through and including the
Closing Date (the “Pre-Closing Tax Period”) that are not yet paid (including
such Taxes that are not yet due and payable) as of the Closing Date, including,
without limitation, any employment or payroll taxes with respect to any bonuses,
option cashouts or other compensatory payments in connection with the
transactions contemplated by this Agreement, whether payable by Purchaser or the
Company; provided, that any real, personal and intangible property taxes for any
Tax period that includes but does not end on the Closing Date (each, a “Straddle
Period”) shall be allocated to the portion of the Straddle Period ending on the
Closing Date on a per diem basis, and all other Taxes for any Straddle Period
shall be allocated as if such Straddle Period ended on the Closing Date, except
that exemptions, allowances or deductions that are calculated on an annual basis
(including depreciation and amortization deductions), other than with respect to
property placed in service after the Closing, shall be allocated on a per diem
basis; an provided further that any Tax attributable to deferred revenue accrued
as of the close of business on the Closing Date shall not be a Pre Closing Tax.
 
-8-
 

--------------------------------------------------------------------------------

 

          “Preferred Consideration Ratio” shall mean the quotient obtained by
dividing (a) the result of (i) $3,600,000, minus (ii) the Financial Advisor
Stock Consideration, minus (iii) the Aggregate Common Holder Stock
Consideration, minus (iv) the product of (A) the Per Share Aggregate Common
Holder Consideration, multiplied by (B) the Company UnvestedOptions Number, by
(b) the Aggregate Preferred Holder Consideration.
 
          “Preferred Preference Amount” means $5,384,243.
 
          “Preferred Stock Number” means the number of shares of Preferred Stock
outstanding immediately prior to the Closing.
 
          “Privacy Laws” shall mean any law related to the protection, privacy
and security of sensitive personal information, including without limitation,
the Gramm-Leach-Bliley Act, the European Union Data Protection Directive and any
similar federal, state or foreign Law.
 
          “Purchaser Common Stock Value” shall mean the average of the closing
sale prices of a share of Purchaser Common Stock as reported on the New York
Stock Exchange for the ten (10) trading day period ending five (5) trading days
immediately preceding the Closing Date.
 
          “Purchaser Common Stock” shall mean the shares of common stock of the
Purchaser.
 
          “Related Agreements” shall mean the Certificate of Merger and
Stockholder Written Consent.
 
          “Remainder Merger Consideration” means the result obtained by
subtracting (a) the Preferred Preference Amount from (b) the Merger
Consideration.
 
          “Remainder Stock Consideration” means the result obtained by
subtracting (a) $3,600,000 from (b) the Financial Advisor Stock Consideration.
 
          “SEC” shall mean the United States Securities and Exchange Commission.
 
          “Transaction Expenses” shall mean all expenses of the Company incurred
or to be incurred in connection with the preparation, execution and consummation
of this Agreement, the transactions contemplated hereby to be consummated on or
before the Closing Date, and the Closing, including fees and disbursements of
attorneys, investment bankers, accountants and other advisors and service
providers and including any payments requested or required to be made to third
parties in connection with obtaining any consent to the assignment of a Contract
required to be assigned in connection with the Merger and the transactions
contemplated hereby, and any costs for D&O Insurance described in Section
5.11(b) of this Agreement to the extent such costs have not been paid prior to
the Closing Date.
 
-9-
 

--------------------------------------------------------------------------------

 

          (b) Effect on Capital Stock Generally. At the Effective Time, by
virtue of the Merger and without any action on the part of Sub, the Company or
the holders of shares of Company Capital Stock, subject to the terms and
conditions set forth in this Section 1.6 and the provisions of Section 1.10,
each share of Company Capital Stock outstanding immediately prior to the
Effective Time will be cancelled and extinguished and will be converted
automatically into the right to receive upon surrender of the certificate
representing such shares of Company Capital Stock in the manner provided in
Section 1.8 hereof, without interest, the following:
 
               (i) Preferred Stock. Each share of Preferred Stock issued and
outstanding immediately prior to the Effective Time (unless such share is a
Dissenting Share) will be cancelled and extinguished and will be converted
automatically into the right to receive, upon surrender of the certificate
representing such share of Preferred Stock, (A) the Per Share Preferred Holder
Cash Consideration and (B) the Per Share Preferred Holder Stock Consideration,
as set forth on the Spreadsheet.
 
               (ii) Common Stock. Each outstanding share of Company Common Stock
issued and outstanding immediately prior to the Effective Time (other than
Dissenting Shares) will be cancelled and extinguished and will be converted
automatically into the right to receive, upon surrender of the certificate
representing such shares of Company Common Stock, (A) the Per Share Common
Holder Stock Consideration and (B) the Per Share Common Holder Cash
Consideration, as set forth on the Spreadsheet.
 
               (iii) Unvested Shares. The shares of Company Capital Stock that
are subject to a repurchase option or any other condition providing that such
shares may be forfeited to, or repurchased by, the Company upon any termination
of the employment, directorship or other relationship with the Company of the
holder of such shares under the terms of any restricted stock purchase agreement
or other agreement with the Company (such shares being referred to herein as
“Unvested Company Shares” and such repurchase options or other conditions being
referred to herein as “Repurchase Rights”), then the Merger Consideration
payable upon the conversion of such Unvested Company Shares in the Merger as
provided in Section 1.6(b)(ii) will be unvested (such cash being referred to
herein as “Unvested Cash” and such Purchaser Common Stock being referred to
herein as “Unvested Parent Common Stock”) and will be subject to the same
Repurchase Rights that were applicable to such Unvested Company Shares
immediately prior to the Effective Time. The Surviving Corporation will hold all
Unvested Cash and Unvested Parent Common Stock with respect to an Unvested
Company Share until such cash and Parent Common Stock vests in accordance with
the underlying Repurchase Right (any such vested cash being referred to herein
as “Vested Cash” and such Purchaser Common Stock being referred to herein as the
“Vested Parent Common Stock”), and will become payable by the Surviving
Corporation and paid within thirty (30) days of becoming due and owing to the
holder; provided, however, that the portion of the Escrow Cash Amount and Escrow
Stock Amount attributable to such Unvested Company Shares shall be deposited
with the Escrow Agent and shall constitute the “Unvested Escrow Amount”. A
portion of Vested Cash and Vested Parent Common Stock distributed to the holder
upon vesting will be treated as imputed interest to the extent required under
the Code and the regulations promulgated thereunder. In the event that the
service of a holder of an Unvested Company Share outstanding immediately prior
to the Effective Time terminates prior to the vesting of such right (or a
portion thereof), or the holder of such Unvested Company Share otherwise ceases
to be entitled to further vesting with respect to such Unvested Company Share,
the Surviving Corporation shall have no further obligations to make payments to
such holder for any unvested portion of such Unvested Company Share and any such
amounts shall be retained by the Surviving Corporation. However, such holder
shall still be entitled to receive, in respect of the portion of holder’s
Unvested Company Shares that vested prior to such termination of service or
other event, any amounts payable or issuable with respect to the portion of the
rights under this Section 1.6(b)(iii), if any, that vested prior to or upon such
termination of service or other event. Prior to the Effective Time, the Company
shall take all action that may be reasonably necessary (under the Plans or
otherwise) to effectuate the provisions of this Section 1.6(b)(iii) to ensure
that, from and after the Effective Time, each holder of a Unvested Company Share
that was outstanding immediately prior to the Effective Time that was cancelled
as provided in this Section 1.6(b)(iii) shall cease to have any rights with
respect thereto, except the right to receive the consideration specified in this
Section 1.6(b) without interest. In the event the Surviving Corporation or
Purchaser exercises its Repurchase Right with respect to any portion of the
Unvested Escrow Amount, then the Surviving Corporation or Purchaser shall
provide notice to the Escrow Agent that such Repurchase Right has been
exercised, the amount of cash and Parent Common Stock of the Unvested Escrow
Amount that is being repurchased (the “Repurchase Notice”) and promptly upon
receipt of such Repurchase Notice, the Escrow Agent shall release that portion
of the Unvested Escrow Amount set forth in the Repurchase Notice to the
Surviving Corporation or Purchaser. For clarification purposes only, such
Repurchase Notice shall not require the consent or signature of the
Representative.
 
-10-
 

--------------------------------------------------------------------------------

 

                     (iv) For purposes of calculating the amounts payable to
each Company Stockholder pursuant to this Section 1.6(b), all shares of the
Company Capital Stock held by each Company Stockholder shall be aggregated on a
certificate-by-certificate basis. The amount of cash to be paid to each Company
Stockholder for each share certificate shall be rounded down to the nearest cent
and the amount of Purchaser Common Stock to be issued to each Company
Stockholder for each share certificate shall be rounded down to the nearest
whole share. Notwithstanding anything set forth in this Section 1.6, any
Dissenting Shares will be treated as set forth in Section 1.7 hereof.
 
                     (v) For purposes of clarity, the maximum aggregate
consideration payable by Purchaser and the Sub in the Merger to Company
Stockholders as stockholders and holders of Company Options as optionholders
shall not exceed an amount equal to the Merger Consideration.
 
              (c) Assumption of Company Options.
 
                     (i) Vested Options. A “Vested Option” is the portion of a
Company Option that is exercisable to acquire shares of the Company Common Stock
as of immediately prior to the Effective Time. The Company shall take all
necessary and appropriate action so that each of the Vested Options shall, prior
to the Effective Time, be exercised for shares of Company Common Stock.
 
-11-
 

--------------------------------------------------------------------------------

 

                     (ii) Unvested Options. An “Unvested Option” is the portion
of a Company Option that is not exercisable to acquire shares of Company Common
Stock as of immediately prior to the Effective Time. As of the Effective Time,
each then outstanding Unvested Option (each, an “Assumed Option”) shall be
assumed by Purchaser. Each Assumed Option shall be converted into an option to
acquire a number of shares of Purchaser Common Stock equal to the product of the
number of shares of Company Common Stock subject to the Company Option
immediately prior to the Effective Time multiplied by the Option Exchange Ratio,
rounded down to the nearest whole share of Purchaser Common Stock. Each Assumed
Option shall have an exercise price per share of Purchaser Common Stock equal to
the quotient obtained by dividing (A) the per share exercise price of the
Company Option, by (B) the Option Exchange Ratio, rounded up to the nearest
whole cent. The Assumed Option shall otherwise be subject to the same terms and
conditions (including vesting and exercisability terms) that were applicable
under the respective Company Option immediately prior to the Effective Time. It
is the intention of the parties that the assumption of Company Options be
effected in a manner that satisfies the requirements of Section 409A and Section
424(a) of the Code and the regulations promulgated thereunder. Prior to the
Effective Time, and subject to the review and approval of Purchaser, the Company
shall take all actions necessary to effect the transactions anticipated by this
Section 1.6(c) under all Company Option agreements and any other plan or
arrangement of the Company (whether written or oral, formal or informal),
including delivering all required notices or obtaining any required consents.
 
              (d) Withholding Taxes. The Company, the Exchange Agent, Purchaser
and the Surviving Corporation shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable pursuant to this Agreement such
amounts as may be required to be deducted or withheld therefrom under any
provision of U.S. federal, state, local or non-U.S. Tax law or under any
applicable Legal Requirement. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the Person to whom such amounts would otherwise have been
paid.
 
              (e) Effect on Capital Stock of Sub. Each share of Common Stock of
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one validly issued, fully paid and
nonassessable share of Common Stock of the Surviving Corporation and shall be
owned by the Purchaser. Each stock certificate of Sub evidencing ownership of
any such shares shall continue to evidence ownership of such shares of capital
stock of the Surviving Corporation.
 
       1.7 Dissenting Shares.
 
              (a) Notwithstanding any other provisions of this Agreement to the
contrary, any shares of Company Capital Stock held by a holder who has not
effectively withdrawn or lost such holder’s appraisal or dissenters’ rights
under Delaware Law or under Chapter 13 of the California Corporations Code
(“California Law”), as applicable (collectively, the “Dissenting Shares”), shall
not be converted into or represent a right to receive the applicable
consideration for Company Capital Stock set forth in Section 1.6 hereof, but the
holder thereof shall only be entitled to such rights as are provided by Delaware
Law and California Law.
 
-12-
 

--------------------------------------------------------------------------------

 

              (b) Notwithstanding the provisions of Section 1.7(a) hereof, if
any holder of Dissenting Shares shall effectively withdraw or lose (through
failure to perfect or otherwise) such holder’s appraisal or dissenters’ rights
under Delaware Law and California Law, as applicable, then, as of the later of
the Effective Time and the occurrence of such event, such holder’s shares shall
automatically be converted into and represent only the right to receive the
consideration for Company Capital Stock, as applicable, set forth in Section 1.6
hereof, without interest thereon upon surrender of the certificate representing
such shares.
 
              (c) The Company shall give Purchaser (i) prompt notice of any
written demand for appraisal received by the Company pursuant to the applicable
provisions of Delaware Law and California Law, as applicable, and (ii) the
opportunity to participate in all negotiations and proceedings with respect to
such demands. The Company shall not, except with the prior written consent of
Purchaser, make any payment with respect to any such demands or offer to settle
or settle any such demands. Any communication to be made by the Company to any
Company Stockholder with respect to such demands shall be submitted to Purchaser
in advance and shall not be presented to any Company Stockholder prior to the
Company receiving Purchaser’s consent. Notwithstanding the foregoing, to the
extent that Purchaser, the Surviving Corporation or the Company (i) makes any
payment or payments in respect of any Dissenting Shares in excess of the
consideration that otherwise would have been payable in respect of such shares
in accordance with this Agreement or (ii) incurs any Losses (as defined in
Section 7.2(a)) in respect of any Dissenting Shares (excluding payments for such
shares) ((i) and (ii) together “Dissenting Share Payments”), Purchaser shall be
entitled to recover under the terms of Section 7.2 hereof the amount of such
Dissenting Share Payments.
 
       1.8 Surrender of Certificates.
 
              (a) Exchange Agent. Computershare Trust Company, N.A., or another
Person selected by Purchaser, shall serve as the exchange agent (the “Exchange
Agent”) for the Merger.
 
              (b) Purchaser to Provide Merger Consideration. Immediately
following the Effective Time, Purchaser shall (i) make available to the Exchange
Agent for exchange in accordance with this ARTICLE I the cash and Purchaser
Common Stock payable pursuant to Section 1.6(b) hereof in exchange for
outstanding shares of Company Capital Stock (other than any Unvested Cash and
Unvested Parent Common Stock, which shall be withheld by Purchaser and paid out
and issued, if at all, in accordance with the terms of applicable stock
restriction agreements) and (ii) deliver payment in cash for Transaction
Expenses to the entities/individuals and in the amounts listed on Schedule 1.8
attached hereto. The cash and Purchaser Common Stock deposited with the Exchange
Agent shall be referred to as the “Exchange Fund.”
 
-13-
 

--------------------------------------------------------------------------------

 

              (c) Exchange Procedures. Promptly following the Closing Date,
Purchaser shall cause a letter of transmittal in Purchaser’s standard form to be
delivered to each Company Stockholder at the address set forth opposite each
such Company Stockholder’s name on the Spreadsheet. After receipt of such letter
of transmittal (the “Exchange Documents”), the Company Stockholders will
surrender the certificates representing their shares of Company Capital Stock
(the “Company Stock Certificates”) to the Exchange Agent for cancellation
together with duly completed and validly executed Exchange Documents. Promptly
following surrender of a Company Stock Certificate for cancellation to the
Exchange Agent, or such other agent or agents as may be appointed by Purchaser,
together with such Exchange Documents, duly completed and validly executed in
accordance with the instructions thereto, subject to the terms of Section 1.8(d)
hereof, the Exchange Agent shall deliver to the holder of such Company Stock
Certificate in exchange therefor, the cash and Purchaser Common Stock to which
such holder is entitled pursuant to Section 1.6(b) hereof, and the Company Stock
Certificate so surrendered shall be cancelled. Until so surrendered, each
Company Stock Certificate outstanding after the Effective Time will be deemed,
for all corporate purposes thereafter, to evidence only the right to receive the
cash and Purchaser Common Stock payable, if any, in exchange for shares of
Company Capital Stock (without interest) into which such shares of Company
Capital Stock shall have been so converted. No portion of the Merger
Consideration payable or issuable to Company Stockholders hereunder will be paid
or issued to the holder of any unsurrendered Company Stock Certificate with
respect to shares of Company Capital Stock formerly represented thereby until
the holder of record of such Company Stock Certificate shall surrender such
Company Stock Certificate and the Exchange Documents pursuant hereto.
 
              (d) Transfers of Ownership. If any Merger Consideration is to be
disbursed pursuant to Section 1.6 hereof to a Person other than the Person whose
name is reflected on the Company Stock Certificate surrendered in exchange
therefor, it will be a condition of the issuance or delivery thereof that the
certificate so surrendered will be properly endorsed and otherwise in proper
form for transfer and that the Person requesting such exchange will have paid to
Purchaser or any agent designated by it any transfer or other Taxes required by
reason of the payment of any Merger Consideration in any name other than that of
the registered holder of the certificate surrendered, or established to the
satisfaction of Purchaser or any agent designated by it that such Tax has been
paid or is not payable.
 
              (e) Exchange Agent to Return Merger Consideration. At any time
following the last day of the sixth month following the Effective Time,
Purchaser shall be entitled to require the Exchange Agent to deliver to
Purchaser or its designated successor or assign any portion of the Merger
Consideration that has been deposited with the Exchange Agent pursuant to
Section 1.8(b) hereof, and any and all interest thereon or other income or
proceeds thereof, not disbursed to the holders of Company Stock Certificates
pursuant to Section 1.8(c) hereof, and thereafter the holders of Company Stock
Certificates shall be entitled to look only to Purchaser and only as general
creditors thereof with respect to any and all cash and share amounts that may be
payable or issuable to such holders of Company Stock Certificates pursuant to
Section 1.6(b)(ii) hereof upon the due surrender of such Company Stock
Certificates and duly executed Exchange Documents in the manner set forth in
Section 1.8(c) hereof. No interest shall be payable for the cash amounts
delivered to Purchaser pursuant to the provisions of this Section 1.8(e).
 
              (f) No Liability. Notwithstanding anything to the contrary in this
Section 1.8, neither the Exchange Agent, the Surviving Corporation, nor any
Party shall be liable to a holder of shares of Company Capital Stock for any
amount paid to a public official pursuant to any applicable abandoned property,
escheat or similar law.
 
-14-
 

--------------------------------------------------------------------------------

 

       1.9 Determination of Final Adjusted Closing Cash Consideration.
 
              (a) Preliminary Adjusted Closing Cash Consideration.
 
                     (i) At least seven (7) Business Days prior to the Closing
Date, the Company shall deliver to Purchaser (A) an unaudited consolidated
balance sheet of the Company as of the Closing Date (the “Company’s Closing
Company Balance Sheet”), (B) a statement (the “Company’s Closing Working Capital
Statement”) of the Company’s Net Working Capital as of the Closing Date after
giving effect to the consummation of the transactions contemplated hereby
(“Closing Working Capital,” which, as set forth in the Company’s Closing Working
Capital Statement is the “Preliminary Closing Working Capital”), (C) the
Company’s calculation of the Transaction Expenses and (D) the Company’s
calculation of the Preliminary Adjusted Closing Cash Consideration (as defined
below) based upon the Company’s Closing Working Capital Statement and the
Company’s estimate of Transaction Expenses. The Company’s Closing Company
Balance Sheet (x) shall be prepared in accordance with GAAP (except that the
Company’s Closing Company Balance Sheet may omit footnotes and other
presentation items that may be required by GAAP) applied consistently with
respect to the accounting policies, practices and procedures used to prepare the
Financials Statements and (y) shall fairly and accurately present the Company’s
good faith best estimate (based on reasonable assumptions) of the balance sheet
of the Company as of the Closing Date after giving effect to the Closing. The
Company’s Closing Working Capital Statement (x) shall be prepared in accordance
with GAAP applied consistently with respect to the accounting policies,
practices and procedures used to prepare the Financials and the Company’s
Closing Company Balance Sheet, and (y) shall fairly and accurately present the
Company’s good faith best estimate (based on reasonable assumptions) of Closing
Working Capital after giving effect to the consummation of the transactions
contemplated hereby.
 
                     (ii) On the basis of the foregoing, for all purposes of and
under this Agreement, “Preliminary Adjusted Closing Cash Consideration” shall
mean (A) $8,400,000, minus (B) the amount, if any, by which Preliminary Closing
Working Capital is less than $0, minus, (C) the Company’s estimate of
Transaction Expenses, plus (D) the aggregate exercise amount of all Vested
Options exercised in connection with the Closing. Following the Closing and
until resolution of the determination of the Final Adjusted Closing Cash
Consideration pursuant to Section 1.9(b) below, the cash portion of the Merger
Consideration will be deemed to equal, and shall paid out to the Company
Stockholders based upon, the Preliminary Adjusted Closing Cash Consideration.
 
-15-
 

--------------------------------------------------------------------------------

 

              (b) Final Adjusted Closing Cash Consideration.
 
                     (i) Purchaser shall, within ninety (90) calendar days
following the Closing Date, prepare (or cause to be prepared) and delivered to
the Representative (A) an unaudited consolidated balance sheet of the Company as
of the Closing Date (“Purchaser’s Closing Company Balance Sheet”), (B) a
statement (“Purchaser’s Closing Working Capital Statement”) of Closing Working
Capital, and (C) Purchaser’s calculation of the Final Adjusted Closing Cash
Consideration (as defined below) based upon Purchaser’s Closing Working Capital
Statement and Purchaser’s calculation of the Closing Transaction Expenses.
Purchaser’s Closing Company Balance Sheet (x) shall be prepared in accordance
with GAAP (except that Purchaser’s Closing Company Balance Sheet may omit
footnotes and other presentation items that may be required by GAAP) applied
consistently with respect to the accounting policies, practices and procedures
used to prepare the Financial Statements and the Company’s Closing Company
Balance Sheet and (y) shall fairly and accurately present Purchaser’s good faith
best estimate (based on reasonable assumptions) of the balance sheet of the
Company as of the Closing Date after giving effect to the Closing. Purchaser’s
Closing Working Capital Statement (x) shall be prepared in accordance with GAAP
applied consistently with respect to the accounting policies, practices and
procedures used to prepare the Financial Statements, the Company’s Closing
Company Balance Sheet, Purchaser’s Closing Company Balance Sheet and the
Company’s Closing Working Capital Statement, and (y) shall fairly and accurately
present Purchaser’s good faith best estimate (based on reasonable assumptions)
of Closing Working Capital after giving effect to the consummation of the
transactions contemplated hereby.
 
                     (ii) In the event that the Representative shall disagree
with any item(s) or amount(s) set forth in Purchaser’s Closing Working Capital
Statement within thirty (30) calendar days following the Representative’s
receipt of Purchaser’s Closing Working Capital Statement, the Representative may
deliver a notice of such disagreement (a “Post-Closing Notice of Dispute”)
setting forth, in reasonable detail and to the extent practicable, (A) each item
or amount so disputed by the Representative, (B) the Representative’s
calculation of each such item or amount, (C) the Representative’s good faith
best estimate of Closing Working Capital after giving effect to the
Representative’s calculation of each such disputed item or amount, and (D) the
Representative’s calculation of the Final Adjusted Closing Cash Consideration
(as defined below) after giving effect to the Representative’s good faith best
estimate of Closing Working Capital. The Representative shall be deemed to have
irrevocably consented and agreed, for and on behalf of the Company Stockholders,
to each item and amount set forth in Purchaser’s Closing Working Capital
Statement if the Representative shall fail to validly deliver a Post-Closing
Notice of Dispute, pursuant to this Section 1.9(b)(ii), setting forth any such
item or amount prior to the expiration of the foregoing thirty (30) calendar day
period. In the event that the Representative shall validly deliver to Purchaser
a Post-Closing Notice of Dispute pursuant to this Section 1.9(b)(ii), Purchaser
may (in its sole and absolute discretion) either: (1) elect to negotiate any
disputed item(s) and amount(s) in order to determine the Final Adjusted Closing
Cash Consideration, or (2) refer any disputed item(s) and amount(s) to the
Independent Accounting Firm pursuant to Section 1.9(b)(iv)(1) hereof for
resolution in accordance with the terms and conditions thereof.
 
                     (iii) In the event that Purchaser and the Representative
shall reach agreement, within thirty (30) calendar days following Purchaser’s
receipt of a Post-Closing Notice of Dispute validly delivered by the
Representative pursuant to Section 1.9(b)(ii) hereof, on all disputed items and
amounts set forth in a Post-Closing Notice of Dispute validly delivered by the
Representative pursuant to Section 1.9(b)(ii) hereof, then:
 
-16-
 

--------------------------------------------------------------------------------

 

                            
                    (1) Purchaser and the Representative shall execute a
memorandum setting forth (1) the resolved item(s) and/or amount(s), and (2)
Closing Working Capital, as calculated based on the resolved item(s) and
amount(s); and
 
                    (2) “Final Closing Working Capital” shall be determined
based upon the Closing Working Capital, as so agreed by Purchaser and the
Company.
 
                     (iv) In the event that Purchaser and the Representative are
unable to reach agreement, within thirty (30) calendar days following
Purchaser’s receipt of a Post-Closing Notice of Dispute validly delivered by the
Representative pursuant to Section 1.9(b)(ii) hereof, on all of the disputed
item(s) or amount(s) set forth in a Post-Closing Notice of Dispute validly
delivered by the Representative pursuant to Section 1.9(b)(ii) hereof, then:
 
                    (1) if applicable, Purchaser and the Representative shall
execute a memorandum setting forth (1) the resolved item(s) and/or amount(s), if
any, and (2) the item(s) or amount(s) that remain in dispute following such
negotiations;
 
                    (2) Purchaser and the Representative shall submit all
remaining disputed item(s) and amount(s) to a nationally recognized accounting
firm that neither does at the time nor has in the past, performed services for
either Purchaser or the Company and is mutually agreeable to both parties (the
“Independent Accounting Firm”) for resolution in accordance with the terms and
conditions hereof. Each of the parties to this Agreement shall, and shall cause
their respective Affiliates and representatives to, provide full cooperation to
the Independent Accounting Firm. The Independent Accounting Firm shall (1) act
in its capacity as an expert and not as an arbitrator, (2) consider only those
items and amounts as to which there is a dispute between Purchaser and the
Representative, and (3) be instructed to reach its conclusions regarding any
such dispute within thirty (30) calendar days after its appointment and provide
a written explanation of its decision. In the event that Purchaser and the
Representative submit any disputed item(s) or amount(s) to an Independent
Accounting Firm pursuant to this Section 1.9(b)(iv), each such party may submit
a “position paper” to the Independent Accounting Firm setting forth the position
of such party with respect to any such disputed item or amount, which shall be
considered by such Independent Accounting Firm as it deems appropriate. The fees
and expenses of the Independent Accounting Firm and reasonable legal fees of the
prevailing party (the “Independent Accounting Firm Expenses”) shall be borne by
the other party. The Independent Accounting Firm shall determine all disputed
item(s) and amount(s) and its decision in respect thereof shall be final and
binding upon Purchaser and the Representative; and
 
              (C) “Final Closing Working Capital” shall be determined based
upon: (1) the agreement of Purchaser and the Representative in respect of any
disputed items or amounts, as set forth in the memorandum delivered by Purchaser
and the Representative pursuant to clause (A) of this Section 1.9(b)(iv) hereof,
in respect of each item and amount that is agreed upon by Purchaser and the
Representative prior to the expiration of the applicable thirty (30) calendar
day period set forth in Section 1.9(b)(ii) hereof following the Representative’s
valid delivery of a Post-Closing Notice of Dispute pursuant to Section
1.9(b)(ii) hereof; and (2) the resolution of any disputed items or amounts
resolved by the Independent Accounting Firm pursuant to clause (B) of this
Section 1.9(b)(iv).
 
-17-
 

--------------------------------------------------------------------------------

 

                     (v) On the basis of the foregoing, for all purposes of and
under this Agreement, “Final Adjusted Closing Cash Consideration” shall mean (A)
Preliminary Adjusted Closing Cash Consideration, and (B) minus the amount, if
any, by which Preliminary Closing Working Capital exceeds the Final Closing
Working Capital (there shall be no amount added to the Preliminary Adjusted
Closing Cash Consideration in the event Preliminary Closing Working Capital is
less than the Final Closing Working Capital). If the Preliminary Closing Working
Capital exceeds the Final Closing Working Capital, Purchaser may make a claim on
the Escrow Fund pursuant to Section 7.5 hereof.
 
       1.10 Escrow Amount Deposit. As soon as practicable following the
Effective Time, Purchaser shall deposit with the Escrow Agent the Escrow Amount
pursuant to the terms and subject to the conditions set forth herein and in an
escrow agreement, in substantially the form attached hereto as Exhibit C (the
“Escrow Agreement”). The foregoing deposit of the Escrow Amount shall be
contributed as follows: (A) with respect to the Escrow Stock Amount, (i) the
Company Common Holders and the Financial Advisor, as a stockholder, shall
contribute a number of shares equal to the Escrow Stock Amount, and (B) with
respect to the Escrow Cash Amount, (i) the Company Common Holders shall
contribute an amount in cash equal to the sum of (a) the Escrow Remainder Cash
Amount multiplied by 33.29%, and (b) the result obtained by subtracting (i) the
Aggregate Common Holder Stock Consideration from (ii) $1,000,000, (iii) the
Company Preferred Holders shall contribute an amount in cash equal to the Escrow
Remainder Cash Amount multiplied by 66.71% and (c) the Financial Advisor shall
contribute an amount in cash equal to $48,486.67.
 
       1.11 No Further Ownership Rights in Company Capital Stock. The
consideration paid in respect of the surrender for exchange of shares of Company
Capital Stock in accordance with the terms hereof shall be deemed to be full
satisfaction of all rights pertaining to such shares of Company Capital Stock,
and there shall be no further registration of transfers on the records of the
Surviving Corporation of shares of Company Capital Stock which were outstanding
immediately prior to the Effective Time. If, after the Effective Time, Company
Stock Certificates are presented to the Surviving Corporation for any reason,
they shall be canceled and exchanged as provided in this ARTICLE I.
 
       1.12 Lost, Stolen or Destroyed Certificates. In the event that any
Company Stock Certificates shall have been lost, stolen or destroyed, the
Exchange Agent shall issue in exchange for such lost, stolen or destroyed
certificates, upon the making of an affidavit of that fact by the holder
thereof, such amount, if any, as may be required pursuant to Section 1.6 hereof;
provided, however, that Purchaser or Exchange Agent may, in their discretion and
as a condition precedent to the issuance thereof, require the Company
Stockholder who is the owner of such lost, stolen or destroyed certificates to
either (i) deliver a bond in such amount as either may reasonably direct or (ii)
provide an indemnification agreement in a form and substance acceptable to
Purchaser or Exchange Agent, as applicable, against any claim that may be made
against Purchaser or the Exchange Agent with respect to the certificates alleged
to have been lost, stolen or destroyed.
 
-18-
 

--------------------------------------------------------------------------------

 

       1.13 Taking of Necessary Action; Further Action. If at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of the Company, Purchaser, Sub, and the officers and directors of
the Company, Purchaser and Sub are fully authorized in the name of their
respective corporations or otherwise to take, and will take, all such lawful and
necessary action.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
       The Company represents and warrants to Purchaser and Sub, subject to the
exceptions specifically disclosed in writing in the disclosure schedule
(referencing the appropriate section or subsection; provided, that any
information set forth in one section of the disclosure schedule shall be deemed
to apply to each other section or subsection thereof to which its relevance is
readily apparent to Purchaser on its face) supplied by the Company to Purchaser
dated as of the date hereof (the “Disclosure Schedule”), as follows:
 
       2.1 Organization; Standing and Power; Charter Documents; Subsidiaries.
 
              (a) Organization; Standing and Power. The Company is a corporation
or other organization duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
the requisite power and authority to own, lease and operate its properties and
to carry on its business as currently conducted where the failure to be so
organized, validly existing and in good standing would not reasonably be
expected to be material to the Company.
 
              (b) Charter Documents. The Company has delivered to Purchaser a
true and correct copy of the certificate of incorporation and bylaws of the
Company, each as amended to date (collectively, the “Company Charter
Documents”), and each such instrument is in full force and effect. The Company
is not in violation of any of the provisions of the Company Charter Documents.
 
              (c) Subsidiaries. The Company has no subsidiaries.
 
       2.2 Capital Structure.
 
              (a) Capital Stock. As of the date of this Agreement, the
authorized capital stock of the Company consists of 11,000,000 shares of Common
Stock, par value $0.0001 per share, of which 1,880,663 shares are issued and
outstanding, and 5,684,243 shares of Preferred Stock, par value $0.0001 per
share, all of which are designated Series A Preferred Stock and 5,384,243 of
which shares are issued and outstanding. The Series A Preferred Stock is
convertible on a one-share for one-share basis into Company Common Stock.
Assuming the same total capitalization as of the date of this Agreement, the
total number of shares of Company Common Stock and Company Preferred Stock
outstanding as of immediately prior to the Effective Time (assuming the
conversion, exercise, or exchange of all securities (other than the Company
Preferred Stock) convertible into, or exercisable or exchangeable for, shares of
Company Capital Stock and the exercise of all Company Options) will be as set
forth in the Spreadsheet. The Company Capital Stock is held by the Persons and
in the amounts set forth in the Spreadsheet. All outstanding shares of Company
Capital Stock are duly authorized, validly issued, fully paid and non-assessable
and are not subject to preemptive rights.
 
-19-
 

--------------------------------------------------------------------------------

 

              (b) Company Options and Company Warrants.
 
                     (i) Except for the Plans, the Company has never adopted,
sponsored or maintained any stock option plan or any other plan, arrangement or
agreement granting equity compensation to any person. The Company has reserved
2,326,250 shares of Company Common Stock for issuance to employees and directors
of, and consultants to, the Company upon the issuance of stock or the exercise
of options granted under the Plans, of which (i) 805,686 shares are issuable, as
of the date hereof, upon the exercise of outstanding, unexercised options
granted under the Plans, (ii) 406,322 shares have been issued upon the exercise
of options or purchase of restricted stock granted under the Plans and remain
outstanding as of the date hereof and (iii) 1,114,242 shares remain available
for future grant. All shares of Company Common Stock that are issuable upon the
exercise of outstanding Company Options have been issued under the Plans.
 
                     (ii) Section 2.2(b) of the Disclosure Schedule sets forth
for each outstanding Company Option the name of the holder of such option, the
domicile address of such holder as reflected on the Company’s books and records,
the number of shares of Company Capital Stock issuable upon the exercise of such
option, the date of grant of such option or warrant, the exercise price of such
option, any vesting schedule (and any related acceleration provisions other than
those set forth in the applicable Company stock plan), whether such Company
Option is early exercisable, whether such option is subject to Section 409A of
the Code, and whether such option is a nonstatutory option or intended to
qualify as an incentive stock option as defined in Section 422 of the Code. The
exercise price of each Company Option equaled the fair market value of the
Company Common Stock on the respective grant date as determined by the board of
directors of the Company in good faith. True and complete copies of all form
agreements and instruments relating to awards issued under the Plans have been
made available to Purchaser, as well as all agreements and instruments
materially differing from such form agreements and instruments, and there are no
agreements (whether written or unwritten) to amend, modify or supplement all
such agreements or instruments.
 
              (c) Compliance. All outstanding shares of Company Capital Stock,
Company Options have been issued in compliance with all applicable federal,
state, foreign, or local statutes, laws, rules, or regulations, including
federal and state securities laws, and were issued or transferred in accordance
with any right of first refusal or similar right or limitations. The Company has
not repurchased any shares of Company Capital Stock. No Company Stockholder has
exercised any right of redemption, if any, provided in the Certificate of
Incorporation with respect to shares of the Company Preferred Stock, and the
Company has not received notice that any Company Stockholder intends to exercise
such rights. There are no declared or accrued but unpaid dividends with respect
to any shares of Company Capital Stock. The Company has no other capital stock
authorized, issued or outstanding.
 
-20-
 

--------------------------------------------------------------------------------

 

              (d) Other Securities and Rights. Except for the Company Options,
there are no options, warrants, calls, rights, convertible securities,
commitments or agreements of any character, written or oral, to which the
Company is a party or by which the Company is bound obligating the Company to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any shares of the Company Capital Stock or
obligating the Company to grant, extend, accelerate the vesting of, change the
price of, otherwise amend or enter into any such option, warrant, call, right,
commitment or agreement. There is no outstanding or authorized (i) stock
appreciation, (ii) restricted stock unit, (iii) performance share, (iv) phantom
stock, (v) profit participation, or (vi) other similar equity right with respect
to the Company. Except as contemplated hereby, the Company is not a party to
any, and to the Knowledge of the Company there are no, voting trusts, proxies,
or other agreements or understandings with respect to the voting stock of the
Company. There are no agreements to which the Company is a party relating to the
registration, sale or transfer (including agreements relating to rights of first
refusal, co-sale rights or “drag-along” rights) of any Company Capital Stock. As
a result of the Merger, Purchaser will be the sole record and beneficial holder
of all issued and outstanding capital stock of the Surviving Corporation
(assuming Sub is a wholly-owned subsidiary of Purchaser at the Effective Time).
No later than the Effective Time, all rights granted by the Company to acquire
or receive any shares of Company Capital Stock from the Company will terminate
as a result of the Merger. There are no commitments or agreements of any
character to which the Company is bound obligating the Company to waive its
right of repurchase or forfeiture with respect to any Unvested Company Shares as
a result of the Merger (whether alone or upon the occurrence of any additional
or subsequent events).
 
       2.3 Authority; No Conflict; Necessary Consents.
 
              (a) Authority. The Company has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated
hereby, subject, in the case of consummation of the Merger, to obtaining the
approval and adoption of this Agreement and the approval of the Merger by the
Company Stockholders as contemplated in Section 5.8. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Company and no further action is required on the part of the Company to
authorize the execution and delivery of this Agreement or to consummate the
Merger and the other transactions contemplated hereby, subject only to the
approval and adoption of this Agreement and the approval of the Merger by the
Company Stockholders and the filing of the Certificate of Merger pursuant to
Delaware Law. The Requisite Stockholder Consent is the only vote of the holders
of any class or series of Company Capital Stock necessary to approve or adopt
this Agreement, approve the Merger and consummate the Merger and the other
transactions contemplated hereby. The Board of Directors of the Company has, by
resolution adopted by unanimous vote at a meeting of all Directors duly called
and held and not subsequently rescinded or modified in any way duly (i)
determined that the Merger is fair to, and in the best interest of, the Company
and its stockholders and declared the Merger to be advisable, (ii) approved this
Agreement and the transactions contemplated thereby, including the Merger, and
(iii) recommended that the Company Stockholders approve and adopt this Agreement
and approve the Merger and directed that such matter be submitted to the Company
Stockholders at the Company Stockholders’ meeting. This Agreement has been duly
executed and delivered by the Company and assuming due authorization, execution
and delivery by Purchaser and Sub, constitutes the valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to or affecting the rights and remedies of creditors
generally and to general principles of equity. The Company is not subject to the
provisions of the California General Corporation Law pursuant to the operation
of Section 2115 thereof.
 
-21-
 

--------------------------------------------------------------------------------

 

              (b) No Conflict. The execution and delivery by the Company of this
Agreement and the consummation of the transactions contemplated hereby, will not
(i) conflict with or violate any provision of the Company Charter Documents,
(ii) subject to obtaining the approval and adoption of this Agreement and the
approval of the Merger by the Company Stockholders as contemplated in Section
5.8 and compliance with the requirements set forth in Section 2.3(c), conflict
with or violate any Legal Requirement applicable to the Company by which the
Company or any of its properties or assets (whether tangible or intangible) is
bound or affected, or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or materially impair the Company’s rights or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the properties or assets of the Company pursuant
to, any Contract to which the Company is a party or is bound.
 
              (c) Necessary Consents. No consent, notice, waiver, approval,
order or authorization of, or registration, declaration or filing with any
Governmental Entity or any other Person is required to be obtained or made by
the Company in connection with the execution and delivery of this Agreement or
the consummation of the Merger and other transactions contemplated hereby and
thereby, except for (i) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware and appropriate documents with the
relevant authorities of other states in which the Company and/or Purchaser are
qualified to do business and (ii) such other consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings as identified in
Section 2.3(c) of the Disclosure Schedule if not obtained or made would not be
material to the Company, taken as a whole, or Purchaser and its subsidiaries,
taken as a whole, or materially adversely affect the ability of the parties
hereto to consummate the Merger within the time frame in which the Merger would
otherwise be consummated in the absence of the need for such consent, waiver,
approval, order, authorization, registration, declaration or filing. The
consents, approvals, orders, authorizations, registrations, declarations and
filings set forth in (i) through (ii) are referred to herein as the “Necessary
Consents.”
 
-22-
 

--------------------------------------------------------------------------------

 

       2.4 Financial Statements; Internal Controls.
 
              (a) Financial Statements. Each of the financial statements
(including, in each case, any related notes thereto) contained in Section 2.4 of
the Disclosure Schedule sets forth the Company’s (i) unaudited consolidated
balance sheet as of December 31, 2009 and December 31, 2010, and the related
unaudited consolidated statements of income, cash flow and stockholders’ equity
for such fiscal years, and (ii) unaudited consolidated balance sheet as of April
30, 2011 (the “Balance Sheet Date”), and the related unaudited consolidated
statements of income, cash flow and stockholders’ equity for the four months
then ended ((i) and (ii) together, the “Unaudited Financials”). The Unaudited
Financials (collectively referred as the “Financial Statements”) are true and
correct in all material respects and have been prepared in accordance with GAAP
consistently applied throughout the periods indicated and consistent with each
other (except that the Unaudited Financials do not contain footnotes and other
presentation items that may be required by GAAP). The Financial Statements
present fairly the Company’s consolidated financial condition, operating results
and cash flows as of the dates and during the periods indicated therein. The
Company’s unaudited consolidated balance sheet as of the Balance Sheet Date is
referred to hereinafter as the “Current Balance Sheet.”
 
              (b) Undisclosed Liabilities. Except as disclosed in the Financial
Statements, the Company has no liabilities (absolute, accrued, contingent or
otherwise), except for (i) liabilities reflected on the Current Balance Sheet
and (ii) liabilities incurred after the date of the Company Balance Sheet in the
ordinary course of business consistent with past practice that would not
reasonably expected to be material to the Company taken as a whole. The Company
has not had any dispute with any of its auditors regarding accounting matters or
policies during any of its past three full years or during the current fiscal
year-to-date.
 
              (c) Books and Records. The books and records of the Company are
being maintained in all material respects in accordance with applicable legal
and accounting requirements and the Financial Statements are consistent with
such books and records.
 
              (d) Internal Controls. The Company has established guidelines and
general practices for maintaining, adhering to and enforcing a system of
internal accounting controls that (i) require the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provide assurance that
transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with appropriate authorizations of
management and the Board of Directors of the Company and (iii) provide assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the assets of the Company. Neither the Company (including any
Employee thereof) nor the Company’s independent auditors has identified or been
made aware of (i) any significant deficiency or material weakness in the system
of internal accounting controls used by the Company, (ii) any fraud, whether or
not material, that involves the Company’s management or other Employees who have
a role in the preparation of financial statements or the internal accounting
controls used by the Company or (iii) any claim or allegation regarding any of
the foregoing.
 
-23-
 

--------------------------------------------------------------------------------

 

       2.5 Absence of Certain Changes or Events. Since the date of the Company
Balance Sheet through the date hereof, there has not been, accrued or arisen:
 
          (a) any Company Material Adverse Effect;
 
          (b) any acquisition by the Company of, or agreement by the Company to
acquire by merging or consolidating with, or by purchasing any assets or equity
securities of, or by any other manner, any business or corporation, partnership,
association or other business organization or division thereof, or other
acquisition or agreement to acquire any assets or any equity securities that are
material, individually or in the aggregate, to the business of the Company;
 
          (c) any Contract, agreement in principle, letter of intent, memorandum
of understanding or similar agreement with respect to any material joint
venture, strategic partnership or alliance;
 
          (d) any declaration, setting aside or payment of any dividend on, or
other distribution (whether in cash, stock or property) in respect of, any of
the Company’s capital stock, or any purchase, redemption or other acquisition by
the Company of any the Company Capital Stock or any other securities of the
Company or any options, warrants, calls or rights to acquire any such shares or
other securities except for repurchases from Employees following their
termination pursuant to the terms of their pre-existing stock option or purchase
agreements;
 
          (e) any split, combination or reclassification of any of the Company’s
capital stock;
 
          (f) any entry into, amendment, modification, or termination of any
Company Employee Plan or Employee Agreement that provides (contingent or
otherwise) for severance benefits, change of control benefits, retention
benefits, acceleration of equity vesting (including Company Options), or
deferred compensation, nor any grant by the Company, whether orally or in
writing, of any increase in compensation or fringe benefits of Employees (except
for normal increases of cash compensation to current non-officer employees in
the ordinary course of business consistent with past practice);
 
          (g) claims or matters raised by any individual, Governmental Entity,
or workers’ representative organization, bargaining unit or union, regarding,
claiming or alleging labor trouble, wrongful discharge or any other unlawful
employment or labor practice or action with respect to the Company;
 
          (h) hiring or termination of any employee or consultant of the
Company, promotion, demotion or other change to the employment status or title
of any officer of the Company or resignation or removal of any director of the
Company;
 
          (i) any amendment, termination or consent with respect to any Company
Material Contract;
 
-24-
 

--------------------------------------------------------------------------------

 

          (j) entry into any material customer Contract that contains any
material nonstandard terms, including, but not limited to, non-standard
discounts, provisions for unpaid future deliverables, non-standard service
requirements or future royalty payments, other than as is consistent with past
practice;
 
          (k) any material change by the Company in its accounting methods,
principles or practices, except as required by concurrent changes in GAAP;
 
          (l) any debt, capital lease or other debt or equity financing
transaction by the Company or entry into any agreement by the Company in
connection with any such transaction;
 
          (m) any grants of any material refunds, credits, rebates or other
allowances by the Company to any end user, customer, reseller or distributor, in
each case, other than in the ordinary course of business consistent with past
practice;
 
          (n) any material change in the level of product returns or factors
influencing accounts receivable or warranty reserves experienced by the Company;
 
          (o) any material restructuring activities by the Company, including
any material reductions in force, lease terminations, restructuring of contracts
or similar actions;
 
          (p) any sale, lease, license, encumbrance or other disposition of any
properties (including Leased Real Property) or assets or any Contract to market
or list for sale any of the foregoing, except the sale, lease, license or
disposition of property or assets that are not material, individually or in the
aggregate, to the business of the Company or the licenses of current Company
Products, in each case, in the ordinary course of business and in a manner
consistent with past practice;
 
          (q) any loan or extension of credit by the Company to any Person,
other than in the ordinary course of business and in a manner consistent with
past practice;
 
          (r) adoption of or change in any material election in respect of
Taxes, adoption or change in any accounting method in respect of Taxes,
agreement or settlement of any claim or assessment in respect of Taxes, or
extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes; or
 
          (s) any material revaluation, or any indication that such a
revaluation was merited under GAAP, by the Company of any of its assets,
including, without limitation, writing down the value of capitalized inventory,
spares, long term or short-term investments, fixed assets, goodwill, intangible
assets, deferred Tax assets, or writing off notes or accounts receivable other
than in the ordinary course of business consistent with past practice.
 
-25-
 

--------------------------------------------------------------------------------

 

       2.6 Taxes.
 
          (a) Definition of Taxes. For the purposes of this Agreement, the term
“Tax” or, collectively, “Taxes” shall mean (i) any and all U.S. federal, state,
local and non-U.S. taxes, assessments and other governmental charges, duties,
impositions and liabilities, including taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
escheat, excise and property taxes, together with all interest, penalties and
additions imposed with respect to such amounts, (ii) any liability for the
payment of any amounts of the type described in clause (i) of this Section
2.6(a) as a result of being a member of an affiliated, consolidated, combined,
unitary or similar group for any period (including any arrangement for group or
consortium relief or similar arrangement), and (iii) any liability for the
payment of any amounts of the type described in clauses (i) or (ii) of this
Section 2.6(a) as a result of any express or implied obligation to indemnify any
other person or as a result of any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor or transferor or otherwise by operation
of law.
 
          (b) Tax Returns and Audits.
 
               (i) The Company and its Subsidiaries have prepared and timely
filed all required U.S. federal, state, local and non-U.S. returns, estimates,
information statements and reports, including amendments thereof and attachments
and schedules thereto (“Returns”) relating to any and all Taxes concerning or
attributable to the Company, its Subsidiaries or their operations and such
Returns are true and correct and completed in accordance with any applicable
Legal Requirement.
 
               (ii) The Company has timely paid all Taxes it is required to pay
and timely paid or withheld with respect to its employees and other third
parties (and timely paid over any withheld amounts to the appropriate Taxing
authority) all federal and state income Taxes, Federal Insurance Contribution
Act amounts, Federal Unemployment Tax Act amounts and other Taxes of a similar
nature, including those imposed by a non-U.S. Taxing authority, required to be
withheld, whether or not such payments are in connection with any Return.
 
               (iii) Neither the Company nor any of its Subsidiaries has been
delinquent in the payment of any Tax, nor is there any Tax deficiency
outstanding, assessed or proposed in writing against the Company or any of its
Subsidiaries, nor has the Company or any of its Subsidiaries executed any
outstanding waiver of any statute of limitations on or extension of the period
for the assessment or collection of any Tax.
 
               (iv) No audit or other examination of any Return of the Company
or its Subsidiaries is presently in progress, nor has the Company or any of its
Subsidiaries been notified in writing of any request for such an audit or other
examination. No adjustment relating to any Return filed by the Company or its
Subsidiaries has been proposed by any Tax authority to the Company, any of its
Subsidiaries or any representative thereof. No claim has ever been made by an
authority in a jurisdiction where either the Company or any of its Subsidiaries
does not file Returns that the Company or any of its Subsidiaries is or may be
subject to taxation by that jurisdiction.
 
-26-
 

--------------------------------------------------------------------------------

 

               (v) The Company has no any liabilities for unpaid Taxes as of the
Balance Sheet Date that have not been accrued or reserved on the Current Balance
Sheet, whether asserted or unasserted, contingent or otherwise, and the Company
has not incurred any liability for Taxes since the date of the Current Balance
Sheet other than in the ordinary course of business.
 
               (vi) The Company has made available to Purchaser or its legal
counsel or accountants copies of all Tax Returns for the Company filed for all
periods beginning after December 31, 2006.
 
               (vii) There are (and immediately following the Effective Time
there will be) no Liens on the assets of the Company relating to or attributable
to Taxes other than Liens for Taxes not yet due and payable. There is no
reasonable basis for the assertion of any claim relating or attributable to
Taxes which, if adversely determined, would result in any Lien for Taxes on the
assets of the Company.
 
               (viii) The Company is not, and has not been at any time, a
“United States Real Property Holding Corporation” within the meaning of Section
897(c)(2) of the Code.
 
               (ix) Neither the Company nor any of its Subsidiaries has (a) ever
been a member of an affiliated group (within the meaning of Code §1504(a))
filing a consolidated U.S. federal income tax Return or a Return under similar
state, local or non-U.S. Tax laws (other than a group the common parent of which
was Company), (b) ever been a party to any Tax sharing, indemnification or
allocation agreement (except for commercially reasonable agreements providing
for the allocation or payment of real property Taxes attributable to real
property leased or occupied by Company and commercially reasonable agreements
for the allocation or payment of personal property Taxes, sales or use Taxes or
value added Taxes with respect to personal property leased, used, owned or sold
in the ordinary course of business consistent with past practice), (c) any
liability for the Taxes of any Person under Treas. Reg. § 1.1502-6 (or any
similar provision of state, local or foreign law, including any arrangement for
group or consortium relief or similar arrangement), as a transferee or
successor, by Contract, by operation of law or otherwise and (d) ever been a
party to any joint venture, partnership or other agreement that could be treated
as a partnership for Tax purposes.
 
               (x) The Company has not constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock intended
to qualify for tax-free treatment under Section 355 of the Code.
 
               (xi) The Company has not participated in a reportable transaction
under Treas. Reg. § 1.6011-4(b), including any transaction that is the same as
or substantially similar to one of the types of transactions that the Internal
Revenue Service has determined to be a Tax avoidance transaction and identified
by notice, regulation, or other form of published guidance as a listed
transaction, as set forth in Treas. Reg. § 1.6011-4(b)(2).
 
-27-
 

--------------------------------------------------------------------------------

 

          (c) Executive Compensation Tax Matters.
 
               (i) The Company has not made any payment to any Employee and is
not party to a Contract, including the provisions of this Agreement, to make any
payment to any Employee that, individually or considered collectively with any
other events, agreements, plans, arrangements or other Contracts, will, or could
reasonably be expected to, be characterized as a “parachute payment” within the
meaning of Section 280G(b)(1) of the Code or that could not be deductible for
U.S. federal income tax purposes pursuant to Section 280G of the Code.
 
               (ii) Each Contract between the Company and any Employee that is a
“nonqualified deferred compensation plan” (as defined in Section 409A(d)(1) of
the Code) has been operated since January 1, 2005 in operational compliance with
Section 409A of the Code and applicable guidance thereunder, and, since January
1, 2009, in documentary compliance with Section 409A of the Code and applicable
guidance thereunder. No nonqualified deferred compensation plan that was
originally exempt from application of Section 409A of the Code has been
“materially modified” at any time after October 3, 2004. No stock right (as
defined in U.S. Treasury Department regulation 1.409A-1(l)) has been granted to
any Employee that has an exercise price that has been or may be less than the
fair market value of the underlying equity as of the date such option or right
was granted or that would otherwise be subject to Section 409A of the Code. No
compensation will, or could reasonably be expected to, be includable in the
gross income of any Employee as a result of the operation of Section 409A of the
Code with respect to any arrangements or agreements in effect as of the
Effective Time.
 
     There is no Contract to which the Company is a party covering any Employee,
which could require the Company to compensate any Employee for Tax-related
payments under Section 409A of the Code (or any similar state law) or excise
Taxes paid pursuant to Section 4999 of the Code.
 
     2.7 Title to Properties.
 
          (a) Properties. The Company does not currently own and has not owned
any real property. Section 2.7(a) of the Disclosure Schedule sets forth a list
of all real property currently leased, licensed or subleased by the Company (the
“Leased Real Property”) and the identity of the lessee, sublessee or licensees
and the expiration date of the lease, license or other occupancy agreement. No
parties, other than the Company, have a right to occupy any material Leased Real
Property. The Company will not be required to incur any material cost or expense
for any repair and maintenance obligations or any restoration or surrender
obligations.
 
          (b) Documents. The Company has made available to Purchaser true,
correct and complete copies of all material leases, lease guaranties, agreements
for the leasing, use or occupancy of, or otherwise granting a right in or
relating to the Leased Real Property, including all amendments, terminations and
modifications thereof (“Lease Documents”). There are no other Lease Documents
affecting the Real Property or to which the Company is bound. All Lease
Documents are in full force and effect, are valid and effective in accordance
with their respective terms, and there is not, under any of such Lease
Documents, any existing default or event of default (or event which with notice
or lapse of time, or both, would constitute a default). The Company has
performed all of its obligations under any termination agreements pursuant to
which it has terminated any leases of real property that are no longer in effect
and has no continuing liability with respect to such terminated real property
leases.
 
-28-
 

--------------------------------------------------------------------------------

 

          (c) Valid Title. The Company has good and valid title to, or, in the
case of leased properties and assets, valid leasehold interests in, all of its
material tangible properties and assets used or held for use in its business,
free and clear of any Liens except (i) as reflected in the Current Balance
Sheet, (ii) Liens for Taxes not yet due and payable, and (iii) such
imperfections of title and encumbrances, if any, which do not in any material
respect detract from the value or interfere with the present use of the property
subject thereto or affected thereby. The rights, properties and assets presently
owned, leased or licensed by the Company include all rights, properties and
assets necessary to permit the Company to conduct its business in all material
respects in the same manner as their businesses have been conducted prior to the
date hereof.
 
     2.8 Intellectual Property.
 
          (a) Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:
 
          “Company Intellectual Property” shall mean any and all Intellectual
Property and Intellectual Property Rights that are owned by or exclusively
licensed to the Company.
 
          “Company Registered Intellectual Property” shall mean the
applications, registrations and filings for Intellectual Property Rights that
have been registered, filed, certified or otherwise perfected or recorded, with
or by any Governmental Entity by or in the name of the Company.
 
          “Company Products” shall mean all products and services (including
products and services which are being developed and are substantially completed)
manufactured, made commercially available, marketed, distributed, sold, or
imported for resale by or on behalf of the Company as of the date of this
Agreement.
 
          “Intellectual Property” shall mean any or all of the following (i)
works of authorship including computer programs, source code, and executable
code, whether embodied in software, firmware or otherwise, architecture,
documentation, designs, files, records, and data, (ii) inventions (whether or
not patentable), ideas, developments, designs and techniques, information
regarding plans for research, discoveries, improvements, and technology, (iii)
proprietary and confidential information, customer and supplier lists and
information related thereto, financial analysis, marketing and selling plans,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, general intangibles, trade secrets and know how, (iv) databases, data
compilations and collections and technical data, (v) logos, trade names, trade
dress, trademarks and service marks, (vi) domain names, web addresses and sites,
(vii) tools, methods and processes, (viii) devices, prototypes, schematics,
breadboards, netlists, maskworks, test methodologies, verilog files, emulation
and simulation reports, test vectors and hardware development tools, and (ix)
any and all instantiations of the foregoing in any form and embodied in any
media.
 
-29-
 

--------------------------------------------------------------------------------

 

          “Intellectual Property Rights” shall mean worldwide common law and
statutory rights associated with (i) patents, patent applications and inventors’
certificates (“Patents”), (ii) copyrights, copyright registrations and
applications for registration of copyrights, “moral” rights and mask work
rights, (iii) the protection of trade and industrial secrets and confidential
information, (iv) other proprietary rights relating to intangible intellectual
property, (v) trademarks, trade names, trade dress, logos or other corporate
designations, domain names and service marks and all goodwill associated
therewith (“Trademarks”), (vi) divisions, continuations, renewals,
re-examinations, corrections, provisionals, reissuances and extensions of the
foregoing (as applicable) and (vii) analogous rights to those set forth above,
including the right to enforce and recover remedies for any of the foregoing.
 
          “Shrink-Wrapped Code” means generally commercially available software
code (other than development tools and development environments) where available
for a cost of not more than U.S. $10,000 for a perpetual license for a single
user or work station (or $75,000 in the aggregate for all users and work
stations).
 
          “Source Code” shall mean computer software and code, in form other
than object or executable code form, including related programmer comments and
annotations, help text, data and data structures, instructions and procedural,
object-oriented and other code, which may be printed out or displayed in human
readable form.
 
          (b) No Default/No Conflict. All Contracts pursuant to which (i)
Company receives or acquires any Intellectual Property Rights in Company
Intellectual Property that is material to the business of the Company as
conducted as of or prior to the Closing Date, or (ii) Intellectual Property or
Intellectual Property Rights of a third Person that are licensed to the Company,
are in full force and effect, and to the Knowledge of the Company as of the date
of this Agreement are enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting the rights and remedies of creditors generally and to
general principles of equity. The consummation of the transactions contemplated
by this Agreement will neither materially violate, nor by their terms directly
result in the material breach, modification, cancellation, termination,
suspension of, or acceleration of any payments with respect to, such Contracts.
The Company is in material compliance with, and has not materially breached any
term of any such Contracts and, to the Knowledge of the Company as of the date
of this Agreement, all other parties to such Contracts are in compliance with,
and have not materially breached any term of, such Contracts. Following the
Closing Date, the Surviving Corporation will be permitted to exercise all of the
Company’s rights under such Contracts to the same extent the Company would have
been able to subject to the same restrictions and conditions imposed on the
Company under such Contracts, had the transactions contemplated by this
Agreement not occurred and without the payment of any additional amounts or
consideration other than the amounts or consideration which the Company would be
required to pay had the transactions contemplated by this Agreement not
occurred.
 
-30-
 

--------------------------------------------------------------------------------

 

          (c) Ownership. (i) The Company owns, and has good and exclusive title
to, each item of the Company Intellectual Property (other than Company
Intellectual Property that is exclusively licensed to the Company) free and
clear of any lien or encumbrance (other than non-exclusive licenses granted to
third parties). Without limiting the foregoing: (x) to the Knowledge of the
Company as of the date of this Agreement, the Company is the exclusive owner of
all Trademarks that are used by the Company to designate the source or origin of
the Company Products; (y) the Company either owns and has good title to, or has
a license to, all currently copyrighted works that are embodied in any Company
Product; and (z) to the Knowledge of the Company as of the date of this
Agreement, to the extent that any Patents would be infringed by the Company’s
manufacture, use, sale or import of any Company Product, the Company is the
exclusive owner of such Patents, or has secured appropriate rights or immunities
through license or other agreement or arrangement to make, use, sell and import
the Company Products. (ii) No other Person has ownership or license rights
granted by the Company (other than non-exclusive licenses granted to third
parties) to improvements made by or for the Company in any Company Intellectual
Property material to the business of the Company as conducted as of or prior to
the Closing Date.
 
          (d) No Infringement. The Company Intellectual Property (other than the
Company Intellectual Property that is exclusively licensed to the Company),
including the design, development, use, import, branding, advertising,
promotion, marketing, licensing, manufacture and sale thereof, does not infringe
or misappropriate any Intellectual Property Rights of any Person, violate any
right to privacy or publicity, or constitute unfair competition or trade
practices under the laws of any jurisdiction in which the Company does business
as of the date of this Agreement. To the Knowledge of the Company as of the date
of this Agreement, no Intellectual Property or Intellectual Property Rights
licensed to the Company and used in the operation of the business or embodied in
any Company Product, infringes or misappropriates any Intellectual Property
Rights of any Person so as to require, as of the date of this Agreement, the
payment of any damages or other amounts by the Company or restrict the material
scope of the licenses granted to the Company by the licensor of such
Intellectual Property or Intellectual Property Rights in the applicable Contract
between the Company and such licensor, except to the extent such restriction is
set forth in the Contract.
 
          (e) Notice. The Company has not received in the last two years written
notice from any Person claiming that any Company Product or Company Intellectual
Property materially infringes or misappropriates any Intellectual Property
Rights of any Person or constitutes unfair competition or trade practices under
the laws of any jurisdiction in which the Company does business as of the date
of this Agreement, or a written notice offering an express license to any third
party Patents, nor to the Knowledge of the Company as of the date of this
Agreement, are there any presently existing facts or circumstances that would
constitute any reasonable basis therefor.
 
          (f) Transaction. Neither this Agreement nor the consummation of the
transactions contemplated by this Agreement, including any assignment to
Purchaser by operation of law as a result of the Merger of any contracts or
agreements to which the Company is a party, will trigger any obligation in any
Contract to which the Company is a party as of the date of this Agreement that
requires: (i) Purchaser, any of its subsidiaries or the Surviving Corporation to
grant to any third party any incremental right to or with respect to any
Intellectual Property Rights owned by, or licensed to, any of them, (ii)
Purchaser, any of its subsidiaries or the Surviving Corporation, to be bound by,
or subject to, any incremental non-compete or other incremental restriction on
the operation or scope of their respective businesses, or (iii) Purchaser, any
of its subsidiaries or the Surviving Corporation to be obligated to pay any
incremental royalties or other amounts, or offer any incremental discounts, to
any third party. As used in this Section 2.8(f), an “incremental” right,
non-compete, restriction, royalty or discount refers to a right, non-compete,
restriction, royalty or discount, as applicable, in excess of the rights,
non-competes, restrictions, royalties or discounts payable that would have been
required to be offered or granted, as applicable, had the parties not entered
into this Agreement or consummated the transactions contemplated hereby.
 
-31-
 

--------------------------------------------------------------------------------

 

          (g) Intellectual Property. The Company has taken commercially
reasonable steps to obtain, maintain and protect the Company Intellectual
Property. Without limiting the foregoing, the Company has a policy requiring
each current and former employee, consultant and contractor that has developed
any material Company Intellectual Property for the Company to execute agreements
containing confidentiality obligations and an assignment of ownership of such
Company Intellectual Property to the Company, and there has been no material
deviation from the policy described in the previous sentence in the past five
years with respect to any such current or former employees, consultants and
contractors of the Company. Section 2.8(g) of the Disclosure Schedule lists, as
of the date of this Agreement, all Company Registered Intellectual Property.
 
          (h) No Order. No Company Intellectual Property (other than Company
Intellectual Property that is exclusively licensed to the Company) is subject to
any proceeding or outstanding decree, order, judgment, settlement agreement,
forbearance to sue, consent, stipulation or similar obligation that restricts in
any manner the use, transfer or licensing thereof by the Company or renders such
Company Intellectual Property invalid or unenforceable. To the Knowledge of the
Company as of the date of this Agreement, no Intellectual Property or
Intellectual Property Rights licensed to the Company and used in the operation
of the business or embodied in any Company Product, is subject to any proceeding
or outstanding decree, order, judgment, settlement agreement, forbearance to
sue, consent, stipulation or similar obligation that requires, as of the date of
this Agreement, the payment of any damages or other amounts by the Company or
restricts the material scope of the license granted to the Company by the
licensor of such Intellectual Property or Intellectual Property Rights in the
applicable Contract between the Company and such licensor, except to the extent
such restriction is set forth in such Contract.
 
          (i) Open Source. The Company has followed a general practice that is
designed: (i) to identify software obtained by Company under open source, public
source, or freeware software licenses, including any version of any software
licensed pursuant to any GNU general public license or limited general public
license or other software that is licensed pursuant to a license that purports
to require the distribution of or access to Source Code or purports to restrict
one’s ability to charge for distribution or use of software for commercial
purposes (collectively “Open Source”), used in, incorporated into, integrated or
bundled with, or used in the development or compilation of, any current Company
Products, and (ii) to avoid the unintended release of the Source Code of the
Company Intellectual Property. Section 2.8(i) of the Disclosure Schedule sets
forth a list of all Open Source that is included in, or provided or distributed
with any current Company Product as of the date of this Agreement. The list in
Section 2.8(i) of the Disclosure Schedule shall contain (x) the name of the Open
Source, (y) the license name and version pursuant to which the Company has
received a license to such Open Source and (z) a short statement of how the Open
Source is being used in any Company Product, including whether the Open Source
has been modified. There has been no deviation from or violation of the
Company’s general practice with respect to Open Source.
 
-32-
 

--------------------------------------------------------------------------------

 

          (j) Source Code. Section 2.8(j) of the Disclosure Schedule identifies
each Contract pursuant to which the Company has deposited, or is or may be
required to deposit, with an escrow agent or any other Person, any Source Code
that is Company Intellectual Property and is not Open Source, and describes
whether the execution of this Agreement or the consummation of any of the other
transactions contemplated by this Agreement, would be likely to result in (i) a
release from escrow of any Source Code that is Company Intellectual Property and
is not Open Source, and (ii) the grant of incremental rights to a Person with
regard to such Source Code. As of the date of this Agreement, no event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time, or both) would reasonably be expected to result in the
disclosure or delivery by the Company or any Person acting on their behalf to
any Person of any Source Code that is Company Intellectual Property and is not
Open Source under any Contract listed in Section 2.8(j) of the Disclosure
Schedule.
 
          (k) Licenses-In. Other than (i) licenses to Shrink-Wrapped Code, (ii)
licenses to Open Source as set forth in Section 2.8(i) of the Disclosure
Schedule and (iii) non-disclosure agreements entered into in the ordinary course
of business, Section 2.8(k) of the Disclosure Schedule lists, as of the date of
this Agreement, all Contracts to which the Company is a party that are material
to the business of the Company and under which the Company has been granted (1)
any license to any material Intellectual Property or Intellectual Property
Rights, including any Intellectual Property or Intellectual Property Rights that
are embodied in any Company Products, or (2) any express inbound patent
licenses.
 
          (l) Licenses-Out. Other than (i) non-disclosure agreements and (ii)
non-exclusive licenses of Company Products granted on Company’s standard form of
customer agreements without modification in any material respect, Section 2.8(l)
of the Disclosure Schedule lists, as of the date of this Agreement, (1) all
Contracts to which the Company is a party (A) pursuant to which Company granted
any licenses to a third party under material Company Intellectual Property
Rights; and (B) under which the Company has generated more than $20,000 in
revenue in a fiscal quarter in any of the last two fiscal years, and (2) all
written Contracts to which the Company is a party that include express outbound
patent licenses granted under any material Company Intellectual Property Rights,
regardless of whether any revenue was generated therefrom. All Company form end
user agreements for Company Products dating back to 2009 have been provided to
the Purchaser.
 
          (m) Customer Information. To the Knowledge of the Company as of the
date of this Agreement, the Company has the right to use all customer lists,
customer contact information, customer correspondence and customer licensing and
purchasing histories relating to its current and former customers (the “Customer
Information”) in the manner that the Company has been using such Customer
Information as of the date of this Agreement.
 
-33-
 

--------------------------------------------------------------------------------

 

          (n) Government Rights. No government funding, facilities of a
university, college, other educational institution or research center or funding
from such third parties was used in the development of any material Company
Intellectual Property in a manner that would give such university, college,
other educational institution, or research center any ownership or other rights
in such material Company Intellectual Property.
 
          (o) Viruses. To the Knowledge of the Company as of the date of this
Agreement, the Company Products do not contain any viruses, Trojan horses,
worms, or other software routines or hardware components designed to permit
unauthorized access to, or to maliciously disable, erase, or otherwise harm,
software, hardware or data.
 
     2.9 Restriction on Business Activities. The Company is not party to or
bound by any Contract containing any covenant (a) limiting in any material
respect the right of the Company to engage in any line of business, to make use
of any material Company Intellectual Property or compete with any Person in any
material line of business or (b) granting any exclusive rights. Section 2.9 of
the Disclosure Schedule lists any Contract between the Company that provides
“most favored nation” or other preferential pricing terms or restrictions on the
Company’s ability to change its pricing for Company Products.
 
     2.10 Governmental Authorizations. Each material consent, license, permit,
grant or other authorization (i) pursuant to which the Company currently
operates or holds any material interest in any of their respective material
properties, or (ii) which is required for the operation of the Company’s
business as currently conducted or the holding of any such interest
(collectively, “Governmental Authorizations”) has been issued or granted to the
Company. The Governmental Authorizations are in full force and effect. As of the
date hereof, no suspension or cancellation of any of the Governmental
Authorizations is pending or, to the Knowledge of the Company as of the date of
this Agreement, threatened. The Company is in compliance in all material
respects with the terms of the Governmental Authorizations.
 
     2.11 Litigation. There is no action, suit, claim, arbitration or proceeding
pending or, to the Knowledge of the Company as of the date of this Agreement,
threatened against the Company, any of its properties (tangible or intangible)
or against any officer or director of the Company. There is no investigation,
audit or other proceeding pending or, to the Knowledge of the Company as of the
date of this Agreement, threatened against the Company, any of its properties
(tangible or intangible) or against any officer or director of the Company by or
before any Governmental Entity. There has not been, nor are there currently, any
internal investigations or inquiries being conducted by the Company, the
Company’s Board of Directors (or any committee thereof) or, to the Knowledge of
the Company as of the date of this Agreement, any third party at the request of
any of the foregoing concerning any financial, accounting, Tax, conflict of
interest, illegal activity, fraudulent or deceptive conduct or other misfeasance
or malfeasance issues.
 
-34-
 

--------------------------------------------------------------------------------

 

     2.12 Compliance with Laws. The Company is not in violation or default of
any material Legal Requirements applicable to the Company by which the Company
or any of its respective properties is bound or affected. There is no settlement
agreement, judgment, injunction or order binding upon the Company.
 
     2.13 Environmental Matters. The Company is in compliance in all material
respects with all applicable Environmental Laws (as defined below), which
compliance includes the possession by the Company of all permits and other
governmental authorizations required under applicable Environmental Laws, and
compliance with the terms and conditions thereof. To the Knowledge of the
Company as of the date of this Agreement, no current or prior owner of any
property leased or controlled by the Company has received any notice or other
communication (in writing or otherwise), whether from a Governmental Entity,
citizens group, employee or otherwise, that alleges that such current or prior
owner or the Company is not in compliance with any Environmental Law. (For
purposes of this Section 2.13: (i) “Environmental Law” means any federal, state,
local or foreign Legal Requirement relating to pollution or protection of human
health or the environment (including ambient air, surface water, ground water,
land surface or subsurface strata), including any law or regulation relating to
emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern; and (ii) “Materials of Environmental
Concern” include chemicals, pollutants, contaminants, wastes, toxic substances,
petroleum and petroleum products and any other substance that is now or
hereafter regulated by any Environmental Law or that is otherwise a danger to
health, reproduction or the environment.)
 
     2.14 Brokers’ and Finders’ Fees; Transaction Expenses. The Company has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders’ fees or agents’ commissions, fees related to investment banking or
similar advisory services or any similar charges in connection with this
Agreement or any transaction contemplated hereby, nor has the Company entered
into any indemnification agreement or arrangement with any Person in connection
with this Agreement and the transactions contemplated hereby. Section 2.14 of
the Disclosure Schedule sets forth the Company’s current reasonable estimate of
all Transaction Expenses expected to be incurred by the Company in connection
with the negotiation and effectuation of the terms and conditions of this
Agreement and the transactions contemplated hereby.
 
     2.15 Transactions with Affiliates. No officer, director, or, to the
Knowledge of the Company as of the date of this Agreement, stockholder of the
Company (nor, to the Knowledge of the Company as of the dated of this Agreement,
any ancestor, sibling, descendant or spouse of any of such persons, or any
trust, partnership or corporation in which any of such persons has an interest),
has or has had, directly or indirectly, (i) any interest in any entity which
furnished or sold, or furnishes or sells, services, products, technology or
Intellectual Property that the Company furnishes or sells, or proposes to
furnish or sell, or (ii) any interest in any entity that purchases from or sells
or furnishes to the Company, any goods or services, or (iii) any interest in, or
is a party to, any Contract to which the Company is a party (other than the
agreements relating to the issuance of Company Capital Stock made available to
Purchaser); provided, however, that passive ownership of no more than one
percent (1%) of the outstanding voting stock of a publicly traded corporation
shall not be deemed to be an interest in any entity, trust, partnership or
corporation for purposes of this Section 2.15.
 
-35-
 

--------------------------------------------------------------------------------

 

     2.16 Employee Benefit Plans and Compensation.
 
          (a) Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:
 
          “Company Employee Plan” shall mean any plan, program, policy,
Contract, agreement or other arrangement (other than any Employee Agreement),
whether written or unwritten, providing for compensation, bonus, commission,
incentive pay, vacation, severance, termination pay, change of control pay,
deferred compensation, performance awards, stock options or stock-related
awards, welfare benefits, retirement benefits, cafeteria plan participation,
dependent care plan participation, medical care, employee assistance program
participation, education or tuition assistance, insurance, or other material
fringe benefits or other material employee benefits or remuneration of any kind,
funded or unfunded, including each “employee benefit plan,” within the meaning
of Section 3(3) of ERISA which is or has been maintained, contributed to, or
required to be contributed to, by the Company or any ERISA Affiliate for the
benefit of any Employee, or with respect to which the Company or any ERISA
Affiliate has or may have any liability or obligation.
 
          “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
 
          “DOL” shall mean the United States Department of Labor.
 
          “Employee” shall mean any current or former employee, advisor,
consultant, independent contractor or director of the Company or any ERISA
Affiliate.
 
          “Employee Agreement” shall mean each management, employment,
severance, separation, settlement, consulting, contractor, relocation,
repatriation, expatriation, loan, or other agreement, or contract (including,
any offer letter which provides for any term of employment other than employment
at will or any agreement providing for acceleration of Company Options or other
equity awards) between the Company or any ERISA Affiliate and any Employee
pursuant to which the Company has or may have any current or future liabilities
or obligations.
 
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the regulations issued thereunder.
 
          “ERISA Affiliate” shall mean any Person under common control with the
Company within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA
 
          “International Employee Plan” shall mean each Company Employee Plan
that has been adopted or maintained by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate will or may have any
liability, in each case for the benefit of Employees who perform services
outside the United States.
 
-36-
 

--------------------------------------------------------------------------------

 

          “IRS” shall mean the United States Internal Revenue Service.
 
          “Pension Plan” shall mean each Company Employee Plan that is an
“employee pension benefit plan,” within the meaning of Section 3(2) of ERISA.
 
          “WARN” shall mean the Worker Adjustment and Retraining Notification
Act or any similar state or local law, including any similar law of a non-U.S.
jurisdiction.
 
          (b) Schedule. Section 2.16(b) of the Disclosure Schedule contains an
accurate and complete list of each Company Employee Plan. Section 2.16(b) of the
Disclosure Schedule contains an accurate and complete list of each material
Employee Agreement.
 
          (c) Documents. The Company and each ERISA Affiliate has made available
to Purchaser (i) correct and complete copies of all documents embodying each
Company Employee Plan and each material Employee Agreement, including all
amendments thereto and all related trust documents, if any, (ii) the three most
recent annual reports (Form Series 5500 and all schedules and financial
statements attached thereto), if any, required under ERISA or the Code in
connection with each Company Employee Plan, (iii) if the Company Employee Plan
is funded, the most recent annual and periodic accounting of Company Employee
Plan assets, (iv) the most recent summary plan description together with the
summary(ies) of material modifications thereto, if any, required under ERISA
with respect to each Company Employee Plan, (v) all material written agreements
and Contracts relating to each Company Employee Plan, including trust
agreements, administrative service agreements and group insurance Contracts,
(vi) all communications material to any Employee or Employees relating to any
Company Employee Plan and any proposed Company Employee Plan, in each case,
relating to any amendments, terminations, establishments, increases or decreases
in benefits, acceleration of payments or vesting schedules or other events which
would result in any material liability to the Company, (vii) all material
correspondence, if any, to or from any governmental agency relating to any
Company Employee Plan, (viii) forms of COBRA notices and related outsourcing
Contracts, (ix) all policies, if any, pertaining to fiduciary liability
insurance covering the fiduciaries for each Company Employee Plan, (x) all
discrimination tests, if any, for each Company Employee Plan intended to be
qualified under Section 401(a) of the Code for the three most recent plan years,
and (xi) the most recent IRS determination or opinion letter issued with respect
to each Company Employee Plan intended to be qualified under Section 401(a) of
the Code.
 
          (d) Employee Plan Compliance.
 
               (i) The Company and each ERISA Affiliate has performed all
material obligations required to be performed by them under, is not in default
or violation in any material respect of, and the Company and each ERISA
Affiliate has no Knowledge of any material default or violation by any other
party to, any Company Employee Plan or Employee Agreement, and each Company
Employee Plan and Employee Agreement has been established and maintained in all
material respects in accordance with its terms and in material compliance with
all applicable laws, statutes, orders, rules and regulations, including, but not
limited to, ERISA and the Code.
 
-37-
 

--------------------------------------------------------------------------------

 

               (ii) Any Company Employee Plan intended to be qualified under
Section 401(a) of the Code has obtained a favorable determination letter (or
opinion letter, if applicable) as to its qualified status under the Code and, to
the Knowledge of the Company as of the date of this Agreement, nothing has
occurred which would reasonably be expected to cause the loss of such
qualification or exemption.
 
               (iii) To the Knowledge of the Company as of the date of this
Agreement, no “prohibited transaction,” within the meaning of Section 4975 of
the Code or Sections 406 and 407 of ERISA, and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Company Employee Plan.
 
               (iv) There are no actions, suits or claims pending or, to the
Knowledge of the Company as of the date of this Agreement, threatened or
reasonably anticipated (other than routine claims for benefits) against any
Company Employee Plan or against the assets of any Company Employee Plan.
 
               (v) There are no audits, inquiries or proceedings pending or to
the Knowledge of the Company as of the date of this Agreement, threatened by the
IRS, DOL, or any other Governmental Entity with respect to any Company Employee
Plan or Employee Agreement.
 
               (vi) The Company has made all contributions and other payments
required by and due under the terms of each Company Employee Plan and Employee
Agreement.
 
               (vii) With respect to each Company Employee Plan, there are no
restrictions on the ability of the sponsor of each Company Employee Plan to
amend or terminate any Company Employee Plan at any time for any reason without
material liability to the Company or any ERISA Affiliate (other than ordinary
administration expenses and routine claims for benefits).
 
          (e) No Pension Plans. Neither the Company nor any current or former
ERISA Affiliate has ever maintained, established, sponsored, participated in, or
contributed to, any Pension Plan subject to Part 3 of Subtitle B of Title I of
ERISA, Title IV of ERISA or Section 412 of the Code.
 
          (f) Self-Funded Welfare Plans. No Company Employee Plan that is an
“employee welfare benefit plan” (as defined in Section 3(1) of ERISA), excluding
any health flexible spending or dependent care assistance account plan or
program, is self-funded or self-insured. No Company Employee Plan which is an
employee welfare benefit plan under Section 3(1) of ERISA is funded by a trust
or is subject to Section 419 or 419A of the Code.
 
          (g) Collectively Bargained, Multiemployer and Multiple-Employer Plan.
At no time has the Company or any ERISA Affiliate contributed to or been
obligated to contribute to any multiemployer plan (as defined in Section 3(37)
of ERISA). Neither the Company nor any ERISA Affiliate has at any time ever
maintained, established, sponsored, participated in or contributed to any
multiple employer plan or any plan described in Section 413 of the Code.
 
-38-
 

--------------------------------------------------------------------------------

 

          (h) No Post-Employment Obligations. No Company Employee Plan or
Employee Agreement provides, or reflects or represents any liability to provide,
post-termination or retiree life insurance, post-termination or retiree health
benefits or other post-termination or retiree employee welfare benefits to any
person for any reason, except as may be required by COBRA or other applicable
Legal Requirements, and the Company has never represented, promised or
contracted (whether in oral or written form) to any Employee (either
individually or to Employees as a group) or any other person that such
Employee(s) or other person would be provided with post-termination or retiree
life insurance, post-termination or retiree health benefits or other
post-termination or retiree employee welfare benefits, except to the extent
required by applicable Legal Requirements.
 
          (i) Effect of Transaction. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or any
termination of employment or service in connection therewith will (i) result in
any payment (including severance, golden parachute, bonus or otherwise),
becoming due to any Employee, (ii) result in any forgiveness of indebtedness,
(iii) materially increase any benefits otherwise payable by the Company, or (iv)
result in the acceleration of the time of payment or vesting of any such
benefits (including with regard to Company Options) except as required under
Section 411(d)(3) of the Code. No Waiver Employee will receive accelerated
vesting of any Company Options, Company Capital Stock or cash payments in
connection with the Merger and the transactions contemplated by this Agreement.
 
          (j) Employment Matters. The Company is in compliance in all material
respects with all applicable Legal Requirements respecting employment,
employment practices, terms, and conditions of employment, worker
classification, Tax withholding, prohibited discrimination, equal employment,
fair employment practices, employee safety and health wages and hours, meal and
rest periods, immigration status, compensation, and hours of work, and in each
case, with respect to Employees (i) has withheld and reported all amounts
required by law or by agreement to be withheld and reported with respect to
wages, salaries and other payments to Employees, (ii) is not liable for any
arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing, and (iii) is not liable for any payment to any
trust or other fund governed by or maintained by or on behalf of any
governmental authority, with respect to unemployment compensation benefits,
social security or other benefits or obligations for Employees (other than
routine payments to be made in the normal course of business and consistent with
past practice). There are no actions, suits, claims or administrative matters
pending, or, to the Knowledge of the Company as of the date of this Agreement,
threatened or reasonably anticipated against the Company or any of its Employees
relating to any Employee, Employee Agreement or Company Employee Plan. Except as
is not reasonably likely to result in a material liability to the Company, there
are no pending or, to the Knowledge of the Company as of the date of this
Agreement, threatened or reasonably anticipated claims or actions against the
Company, any Company trustee under any worker’s compensation policy or long-term
disability policy. Except as set forth in Section 2.16(j) of the Disclosure
Schedule, the services provided by each of the Company’s and its ERISA
Affiliates’ Employees in the U.S. are terminable at the will of the Company and
its ERISA Affiliates. The Company has no material liability with respect to any
misclassification of: (i) any service provider as an independent contractor
rather than as an employee, (ii) any employee leased from another employer, or
(iii) any employee currently or formerly classified as exempt from overtime
wages. The Company is not a party to a conciliation agreement, consent decree or
other agreement or order with any governmental entity with respect to employment
practices.
 
-39-
 

--------------------------------------------------------------------------------

 

          (k) Labor. No labor dispute, slowdown, concerted refusal to work
overtime, work stoppage or labor strike against the Company is pending, or, to
the Knowledge of the Company as of the date of this Agreement, threatened. The
Company has no Knowledge of any activities or proceedings of any labor union to
organize any Employees. There are no actions, suits, claims, labor disputes or
grievances pending or, to the Knowledge of the Company, threatened or reasonably
anticipated relating to any labor matters involving any Employee, including
charges of unfair labor practices. The Company has not engaged in any unfair
labor practices within the meaning of the National Labor Relations Act. The
Company is not presently, nor has it been in the past, a party to, or bound by,
any collective bargaining agreement or union contract, or any other
labor-related agreement or arrangement with any union, works council, or similar
labor-relations entity (collectively, the “Labor Agreements”) with respect to
Employees and no such Labor Agreement is being negotiated by the Company. The
consummation of the transactions contemplated by this Agreement will not entitle
any third party (including any works council, union or other labor relations
entity) to any payments under any Labor Agreement or require the Company or any
Seller to consult with any union, works council or similar labor relations
entity.
 
          (l) WARN Obligations. Within the past year, the Company has not taken
any action which would constitute a "plant closing" or "mass layoff" or
otherwise incurred any liability or obligation under WARN or any similar state
or local law that remains unsatisfied, and no terminations prior to the Closing
Date shall result in unsatisfied liability or obligation under WARN or any
similar state or local law.
 
          (m) International Employee Plan. Neither the Company nor any ERISA
Affiliate currently has or has had the obligation to maintain, establish,
sponsor, participate in, be bound by or contribute to any International Employee
Plan.
 
     2.17 Contracts.
 
          (a) Material Contracts. For purposes of this Agreement, “Company
Material Contract” shall mean any of the following to which the Company is a
party or by which it or its assets are bound:
 
               (i) any employment, contractor or consulting Contract with any
Employee (other than at-will employment or services agreements providing no
severance or other post-termination benefits) providing severance (other than
severance benefits required by any Legal Requirement) or change of control
benefits;
 
-40-
 

--------------------------------------------------------------------------------

 

               (ii) any collective bargaining agreement or other similar
Contract with a union, works council, trade union or other labor relations
entity;
 
               (iii) any Contract that in any manner purports to restrict the
freedom of any employee, consultant or independent contractor of the Company to
engage in any line of business or activity or to compete;
 
               (iv) any Contract with any Employee, under which any benefits of
which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement (either alone or in connection with additional or subsequent events)
or the value of any of the benefits of which will be calculated on the basis of
any of the transactions contemplated by this Agreement;
 
               (v) any Contract for the purchase or sale of any interest in real
property, granting of any security interest in any real property, entry into or
renewal, amendment or modification of any lease, license, sublease or other
occupancy of any Leased Real Property or other real property by the Company;
 
               (vi) any Contract of indemnification with any Employee or member
of the Company’s Board of Directors;
 
               (vii) any Contract relating to capital expenditures and involving
future payments in excess of $25,000 individually or $100,000 in the aggregate;
 
               (viii) any Contract relating to the acquisition or disposition of
assets or equity securities of any business enterprise outside the ordinary
course of the Company’s business;
 
               (ix) any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other Contracts or instruments relating to
the borrowing of money or extension of credit;
 
               (x) any purchase order, commitment or Contract for the purchase
by the Company of materials, services, or other arrangements involving in excess
of $25,000 individually or $100,000 in the aggregate;
 
               (xi) any Contract to alter the Company’s interest in any
subsidiary, corporation, association, joint venture, partnership or business
entity in which the Company directly or indirectly holds any interest;
 
               (xii) any material end user customer agreement;
 
               (xiii) any Contract pursuant to which the Company has support
obligations or is required to provide support or available technology for more
than twelve months after the date hereof;
 
-41-
 

--------------------------------------------------------------------------------

 

               (xiv) any material sales representative, distribution, original
equipment manufacturer, reseller, value added reseller, or other agreement
governing the resale or distribution of Company Products or the use of Company
Products on behalf of third parties; or
 
               (xv) any other Contract that involves $25,000 individually or
$100,000 in the aggregate or more and is not cancelable by the Company without
penalty within 30 days.
 
          (b) Schedule. Section 2.17(a) of the Disclosure Schedule sets forth a
list of all Company Material Contracts to which the Company is a party or is
bound by as of the date hereof which are described in Sections 2.17(a)(i)
through 2.17(a)(xv) hereof, setting forth for each such Company Material
Contract, the subsections of Section 2.17(a) applicable to such Company Material
Contract.
 
          (c) No Breach. All Company Material Contracts are valid and in full
force and effect except to the extent they have previously expired in accordance
with their terms. The Company is not, nor, to the Knowledge of the Company as of
the date of this Agreement, any other party to the Company Material Contracts
has violated any provision of, or committed or failed to perform any act which,
with or without notice, lapse of time or both would constitute a default under
the provisions of, any Company Material Contract, except in each case for those
violations and defaults which, individually or in the aggregate, would not
reasonably be expected to be material to the Company taken as a whole. True and
complete copies of the Company Material Contracts (whether or not set forth on
the Disclosure Schedule) have been made available to Purchaser.
 
     2.18 Insurance. The Company has delivered to Purchaser true, correct and
accurate summaries of all insurance policies and fidelity bonds material to the
business of the Company. There is no material claim by the Company pending under
any of the insurance policies and fidelity bonds covering the assets, business,
equipment, properties, operations, employees, officers and directors of the
Company as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds.
 
     2.19 Export and Import Control Laws.
 
          (a) The Company has at all times conducted their export and import
transactions in accordance with all applicable Export and Import Control Laws.
Without limiting the foregoing: (i) the Company is in compliance with the terms
of all applicable Export and Import Approvals; (ii) there are no pending or, to
the Company’s Knowledge as of the date of this Agreement, threatened claims,
charges, investigations, violations, settlements, civil or criminal enforcement
actions, lawsuits, or other court actions against the Company with respect to
any Export and Import Control Laws; (iii) there are no actions, conditions or
circumstances pertaining to the Company’s export or import transactions that may
give rise to any future claims, charges, investigations, violations,
settlements, civil or criminal actions, lawsuits, or other court actions under
the Export and Import Control Laws; and (iv) no approval from a Governmental
Entity is required for the transfer of Export and Import Approvals to Purchaser
are required, or such approvals can be obtained expeditiously without material
cost.
 
-42-
 

--------------------------------------------------------------------------------

 

          (b) The Company has established and maintains a compliance program and
reasonable internal controls and procedures appropriate to the requirements of
Export and Import Control Laws.
 
          (c) Section 2.19(c) of the Disclosure Schedule sets forth the true,
complete and accurate export control classifications, Harmonized Tariff Schedule
Codes, and Schedule B Codes applicable to the Company’s products, services,
software and technologies.
 
     2.20 Anti-Corruption and Anti-Bribery.
 
          (a) The Company (including any of their officers, directors, agents,
employees or other Person associated with or acting on its behalf) has not,
directly or indirectly, used any corporate funds for unlawful contributions,
gifts, services of value, entertainment or other unlawful expenses relating to
political activity, made or promised to make any unlawful payment or gave or
promised to give, anything of value to foreign or domestic Government Officials
or employees or made, or promised to make any bribe, rebate, payoff, influence
payment, kickback or other similar unlawful payment, or taken any action which
would cause it to be in violation of any Anti-Corruption or Anti-Bribery Laws.
 
          (b) There are no pending or, to the Company’s Knowledge as of the date
of this Agreement, threatened claims, charges, investigations, violations,
settlements, civil or criminal enforcement actions, lawsuits, or other court
actions against the Company with respect to any Anti-Corruption and Anti-Bribery
Laws.
 
          (c) There are no actions, conditions or circumstances pertaining to
the Company’s activities that could reasonably be expected to give rise to any
future claims, charges, investigations, violations, settlements, civil or
criminal actions, lawsuits, or other court actions under any Anti-Corruption and
Anti-Bribery Laws.
 
          (d) The Company has established and maintains a compliance program and
reasonable internal controls and procedures appropriate to the requirements of
Anti-Corruption and Anti-Bribery Laws.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND SUB
 
     Each of Purchaser and Sub hereby represents and warrants to the Company
that on the date hereof and as of the Effective Time, as though made at the
Effective Time, as follows:
 
     3.1 Organization. Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Sub is a
corporation duly organized, validly existing and in good standing under the laws
of Delaware. Sub was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and has engaged in no other business
activities. 
 
-43-
 

--------------------------------------------------------------------------------

 

     3.2 Authority. Each of Purchaser and Sub has all requisite corporate power
and authority to enter into this Agreement and any Related Agreements to which
it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by each of Purchaser and Sub of this
Agreement and any Related Agreements to which it is a party and the consummation
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Purchaser and Sub. This Agreement
and any Related Agreements to which Purchaser and Sub are parties have been duly
executed and delivered by Purchaser and Sub and constitute the valid and binding
obligations of Purchaser and Sub, enforceable against each of Purchaser and Sub
in accordance with their terms, subject to (i) laws of general application
relating to bankruptcy, insolvency, moratorium, the relief of debtors and
enforcement of creditors’ rights in general, and (ii) rules of law governing
specific performance, injunctive relief, other equitable remedies and other
general principles of equity.
 
     3.3 Necessary Consents. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity or any other Person is required to be obtained or made by Purchaser or
Sub in connection with the execution and delivery of this Agreement or the
consummation of the Merger and other transactions contemplated hereby and
thereby, except for (i) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware and appropriate documents with the
relevant authorities of other states in which the Company and/or Purchaser are
qualified to do business and (ii) such other consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings which if not
obtained or made would not materially and adversely affect the ability of
Purchaser and Sub to consummate the Merger within the time frame in which the
Merger would otherwise be consummated in the absence of the need for such
consent, waiver, approval, order, authorization, registration, declaration or
filing.
 
     3.4 Purchaser Common Stock. The shares of Purchaser Common Stock to be
issued to Company Stockholders pursuant to the Merger have been duly authorized,
and upon consummation of the transactions contemplated by this Agreement, will
be validly issued, fully paid and non-assessable.
 
     3.5 SEC Documents. Purchaser has made available to the Company, by
reference to Purchaser’s and the SEC’s website, Purchaser’s annual report on
Form 10-K for the fiscal year ended March 31, 2010, all quarterly reports on
Form 10-Q and reports on Form 8-K and amendments thereto filed by Purchaser with
the SEC since March 31, 2010 and up to the date of this Agreement, if any, and
any proxy materials distributed to Purchaser’s stockholders since March 31, 2010
and up to the date of this Agreement, if any, in each case excluding any
exhibits or attachments thereto (the “Purchaser SEC Filings”). The Purchaser SEC
Filings (a) conformed, as of the dates of their respective filing with the SEC,
in all material respects, to the requirements set forth in the instructions for
such forms under the Securities Act of 1933, as amended (the “Securities Act”)
and the Exchange Act, and (b) when taken together, did not, as of their
respective filing dates, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequently filed report with
the SEC prior to the date hereof. The financial statements of Purchaser included
in the Purchaser SEC Filings fairly and accurately presented, in all material
respects, the consolidated financial condition of Purchaser and its consolidated
subsidiaries as of their respective dates and Purchaser’s consolidated results
of operations for the respective periods specified therein were prepared in
accordance with GAAP (except as indicated in the notes thereto or, in the case
of unaudited statements included in quarterly reports on Form 10-Q or Form 8-K,
as permitted by the rules and regulations of the SEC applicable to Form 10-Q or
Form 8-K, as the case may be, and subject, in the case of unaudited statements,
to normal year-end audit adjustments). 
 
-44-
 

--------------------------------------------------------------------------------

 

     3.6 Information Supplied. The information about Purchaser or Sub provided
by Purchaser in writing to the Company expressly for the purposes of furnishing
such information to the securityholders of the Company in any document mailed,
delivered or otherwise furnished to the securityholders of the Company by the
Company in connection with the solicitation of their approval and adoption of
this Agreement and the transactions contemplated hereby, will not contain, at or
prior to the time such document is mailed, delivered or otherwise furnished to
the securityholders of the Company by the Company, any untrue statement of a
material fact and will not omit to state any material fact necessary in order to
make the statements made therein, in light of the circumstances under which
made, not misleading. Notwithstanding the foregoing, neither the Purchaser nor
the Sub make any representation, warranty or covenant with respect to any
information supplied by the Company which is contained in any of the foregoing
documents.
 
     3.7 Purchaser Capital Structure. As of the date of this Agreement, the
authorized capital stock of Purchaser consists of (i) 1,000,000,000 shares of
Purchaser Common Stock, as of June 9, 2011, 228,355,060 of which were issued and
outstanding and (ii) 20,000,000 shares of Purchaser’s preferred stock, par value
$0.01 per share, none of which shares were issued and outstanding. All
outstanding shares of Purchaser Common Stock are duly authorized, validly
issued, fully paid and non-assessable and not subject to preemptive rights
created by statute, the certificate of incorporation or bylaws of Purchaser, or
any agreement to which Purchaser is a party or by which it is bound.
 
ARTICLE IV
 
CONDUCT PRIOR TO THE EFFECTIVE TIME
 
     4.1 Conduct of Business of the Company. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement or the Effective Time, except to the extent that Purchaser shall
otherwise consent in writing, the Company agrees to cause the Company to conduct
the business of the Company in the usual, regular and ordinary course (including
the collection of its accounts receivable) in substantially the same manner as
heretofore conducted, to pay the Debts and Taxes of the Company when due, to pay
or perform other obligations when due, and, to the extent consistent with such
business, to preserve intact the present business organizations of the Company,
keep available the services of the present officers and Employees of the Company
and preserve the relationships of the Company with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with
them, all with the goal of preserving unimpaired the goodwill and ongoing
businesses of the Company at the Effective Time. The Company shall promptly
notify Purchaser of (x) any material event or occurrence or emergency not in the
ordinary course of business of the Company or (y) any event or action that would
reasonably be expected to materially decrease the value of the Company, that
arises during the period from the date of this Agreement and continuing until
the earlier of the termination date of this Agreement or the Effective Time.
Except as expressly contemplated by this Agreement and except as expressly set
forth in Section 4.1 of the Disclosure Schedule, the Company shall not, without
the prior written consent of Purchaser from and after the date of this
Agreement:  
 
          (a) cause or permit any modifications, amendments or changes to the
Charter Documents;
 
-45-
 

--------------------------------------------------------------------------------

 

          (b) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock, or split, combine or reclassify any Company Capital Stock or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of Company Capital Stock, or directly or
indirectly repurchase, redeem or otherwise acquire any shares of Company Capital
Stock (or options, warrants or other rights convertible into, exercisable or
exchangeable for Company Capital Stock);
 
          (c) issue, grant, deliver or sell or authorize or propose the
issuance, grant, delivery or sale of, or purchase or propose the purchase of,
any Company Capital Stock or any securities convertible into, exercisable or
exchangeable for, or subscriptions, rights, warrants or options to acquire, or
other agreements or commitments of any character obligating any of them to issue
or purchase any such shares or other convertible securities;
 
          (d) alter, or enter into any commitment to alter, its interest in any
subsidiary, corporation, association, joint venture, partnership or business
entity in which the Company directly or indirectly holds any interest;
 
          (e) undertake any expenditure, transaction or commitment exceeding
$25,000 individually or $100,000 in the aggregate;
 
          (f) acquire or agree to acquire or dispose or agree to dispose of any
assets or equity securities of the Company or any business enterprise or
division thereof outside the ordinary course of the Company’s business;
 
          (g) enter into, or agree to amend or modify, any agreement, contract
or commitment for the (i) sale, lease, license or transfer of any material
Company Intellectual Property other than non-exclusive licenses of the Company
Products in the ordinary course of business consistent with past practice, or
(ii) purchase or license of any Intellectual Property of any Person other than
non-exclusive licenses of the products, technology or services of any Person of
the in the ordinary course of business consistent with past practice, or (iii)
change in pricing or royalties set or charged by the Company or in pricing or
royalties set or charged by Persons who have licensed Intellectual Property to
the Company; 
 
-46-
 

--------------------------------------------------------------------------------

 

          (h) enter into any agreement, contract or commitment, or modification
or amendment of such an agreement, with any customer, carrier, sales
representative, original equipment manufacturer, manufacturing, distribution,
reseller, value added reseller, or other Person for exclusive use or
distribution of Company Products;
 
          (i) incur any indebtedness (other than the obligation to reimburse
employees for reasonable travel and business expenses or indebtedness incurred
in connection with the purchase of goods and services, in the ordinary course of
the Company’s business consistent with past practices), amend the terms of any
outstanding loan agreement, guarantee any indebtedness of any Person;
 
          (j) except for advances to employees for reasonable travel and
business expenses in the ordinary course of business consistent with past
practices, make any loan to any Person or purchase debt securities of any Person
or amend the terms of any outstanding loan agreement, or issue or sell any debt
securities or guarantee any debt securities of any Person;
 
          (k) sell, lease, license or otherwise dispose of any of the assets
(whether tangible or intangible) or properties of the Company, including selling
any accounts receivable of the Company, or creating any security interest in
such assets or properties;
 
          (l) waive or release any valuable right or claim of the Company;
 
          (m) send any written communications (including electronic
communications) to Employees regarding this Agreement or the transactions
contemplated hereby;
 
          (n) make any representations or issue any communications to Employees
that are inconsistent with this Agreement or the transactions contemplated
thereby, including any representations regarding offers of employment from
Purchaser;
 
          (o) enter into or amend any agreement of indemnification with any
Employee or member of the Company’s Board of Directors;
 
          (p) commence or settle any lawsuit, threat of any lawsuit or
proceeding or other investigation by or against the Company or relating to any
of their businesses, properties or assets;
 
          (q) adopt or change accounting methods or practices (including any
change in depreciation or amortization policies or rates) other than as required
by GAAP;
 
          (r) make or change any material election in respect of Taxes, adopt or
change any accounting method in respect of Taxes, enter into any agreement with
respect to Taxes, settle any claim or assessment in respect of Taxes, consent to
any extension or waiver of the limitation period applicable to any claim or
assessment in respect of Taxes or file any income, franchise, or other material
Tax Return (including any amended Return) unless a copy of such Return has been
delivered to Purchaser for review a reasonable time prior to filing and
Purchaser has approved such Return; 
 
-47-
 

--------------------------------------------------------------------------------

 

          (s) revalue any of its assets (whether tangible or intangible),
including writing down the value of inventory or writing off notes or accounts
receivable;
 
          (t) promote, demote or otherwise change the compensation, employment
status, title or other term or condition of employment of any Employee;
 
          (u) adopt, amend or terminate any Company Employee Plan, except as
contemplated by this Agreement or except as may be required by applicable Legal
Requirements;
 
          (v) increase the salary or other compensation payable or to become
payable to any officer, director, employee or advisor, or make any declaration,
payment or commitment or obligation of any kind for the payment (whether in cash
or equity or otherwise) of a severance or change of control benefit, termination
payment, special bonus, special remuneration or other additional salary or
compensation (including equity based compensation);
 
          (w) take any action to accelerate or otherwise modify the vesting
schedule of any of the outstanding Company Options or Unvested Company Shares;
 
          (x) terminate, amend or otherwise modify (or agree to do so), violate
the terms of, or make any payments resulting from agreed upon early termination
of, any of the Material Contracts set forth or described in the Disclosure
Schedule; or
 
          (y) take, commit, or agree in writing or otherwise to take, any of the
actions described in Sections 4.1(a) through 4.1(x) hereof, or any other action
that would (i) prevent the Company from performing, or cause the Company not to
perform, its covenants or agreements hereunder or (ii) cause or result in any of
its respective representations and warranties contained herein being untrue or
incorrect.
 
     4.2 No Solicitation.
 
          (a) Until the earlier of (i) the Effective Time, or (ii) the date of
termination of this Agreement pursuant to the provisions of Section 8.1 hereof,
the Company shall not (nor shall the Company permit any of its officers,
directors, employees, stockholders, agents, representatives or Affiliates to),
directly or indirectly, take any of the following actions with any party other
than Purchaser and its designees: (a) solicit, initiate or agree to participate
in any inquiry, negotiations or discussions, or enter into any agreement, with
respect to any offer or proposal to acquire all or any material part of the
business, properties or technologies of the Company or any amount of the Company
Capital Stock (whether or not outstanding), whether by merger, purchase of
assets, tender offer, license or otherwise, or effect any such transaction, (b)
disclose any information not customarily disclosed to any Person concerning the
business, technologies or properties of the Company, or afford to any Person
access to their respective properties, technologies, books or records, not
customarily afforded such access, (c) assist or cooperate with any Person to
make any proposal to purchase all or any part of the Company Capital Stock or
assets of the Company, or (d) enter into any agreement with any Person providing
for the acquisition of the Company, whether by merger, purchase of assets,
purchase of the Company Capital Stock, license, tender offer or otherwise. The
Company shall immediately cease and cause to be terminated any such
negotiations, discussion or agreements (other than with Purchaser and Sub) that
are the subject matter of clause (a), (b), (c) or (d) above. In the event that
the Company or any of its Affiliates or representatives shall receive, prior to
the Effective Time or the termination of this Agreement in accordance with
Section 8.1 hereof, any offer, proposal, or request, directly or indirectly, of
the type referenced in clause (a), (c), or (d) above, or any request for
disclosure or access as referenced in clause (b) above, the Company shall
immediately (x) suspend any discussions with such offeror or party with regard
to such offers, proposals, or requests and (y) notify Purchaser thereof,
including information as to the identity of the offeror or the party making any
such offer or proposal and the specific terms of such offer or proposal, as the
case may be, and such other information related thereto as Purchaser may
reasonably request; provided, however, that Company shall not be required to
provide Purchaser with the identity of such offeror or party or content of such
offer if doing so would cause Company to violate any of its confidentiality
obligations existing as of May 15, 2011. 
 
-48-
 

--------------------------------------------------------------------------------

 

          (b) The parties hereto agree that irreparable damage would occur in
the event that the provisions of this Section 4.2 were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed by the parties hereto that Purchaser shall be entitled to an
immediate injunction or injunctions, without the necessity of proving the
inadequacy of money damages as a remedy and without the necessity of posting any
bond or other security, to prevent breaches of the provisions of this Section
4.2 and to enforce specifically the terms and provisions hereof in any court of
the United States or any state having jurisdiction, this being in addition to
any other remedy to which Purchaser may be entitled at law or in equity. Without
limiting the foregoing, it is understood that any violation of the restrictions
set forth above by any officer, director, agent, representative or Affiliate of
the Company shall be deemed to be a breach of this Agreement by the Company.
 
ARTICLE V
 
ADDITIONAL AGREEMENTS
 
     5.1 Access to Information. The Company shall afford Purchaser and its
accountants, counsel and other representatives, reasonable access during the
period from the date hereof and prior to the Effective Time to (i) all of the
properties, books, contracts, commitments and records of the Company, including
all Company Intellectual Property, (ii) all other information concerning the
business, properties and personnel (subject to restrictions imposed by
applicable law) of the Company as Purchaser may reasonably request, and (iii)
all Employees of the Company as identified by Purchaser. The Company agrees to
provide to Purchaser and its accountants, counsel and other representatives
copies of internal financial statements (including Tax Returns and supporting
documentation) promptly upon request. No information or knowledge obtained in
any investigation pursuant to this Section 5.1 or otherwise shall affect or be
deemed to modify (i) any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Merger in
accordance with the terms and provisions hereof or (ii) the ability of any
Indemnified Party to bring a claim for indemnification for any Loss under
ARTICLE VII. 
 
-49-
 

--------------------------------------------------------------------------------

 

     5.2 Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 5.1 hereof, or
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, or, if applicable, in connection with
any disputes or arbitration proceedings, shall be governed by the terms of the
Non-disclosure Agreement entered into between the Company and Purchaser dated
January 14, 2011, until the earlier of the Closing or termination of this
Agreement; provided, that (i) such information may be disclosed by any Company
Stockholder to its respective Affiliates and partners on a need to know basis
and (ii) such persons are informed of the confidential nature of the
information. Any such confidentiality agreements shall terminate at the Closing.
 
     5.3 Private Placement. Purchaser and the Company shall take all actions
reasonably necessary to cause the issuance of Purchaser Common Stock in
connection with the Merger to qualify for a valid exemption from the
registration requirements of the Securities Act as a valid private placement
under Rule 506 of Regulation D under the United States Securities Act of 1933,
as amended (the “Securities Act”). The certificates evidencing the share of
Purchaser Common Stock to be issued in the Merger shall bear the appropriate
legends. None of the parties hereto has taken or shall take any actions that
would or would reasonably be expected to cause the issuance of Purchaser Common
Stock in connection with the Merger to fail to qualify for a valid exemption
from the registration requirements of the Securities Act as a valid private
placement under Rule 506 of Regulation D under the Securities Act or to qualify
for a valid exception under applicable state “blue sky” laws.
 
     5.4 Public Disclosure. The Company shall not (and shall instruct its
representatives not to) issue any statement, communication or press release with
respect to this Agreement and the transaction contemplated hereby, including, if
applicable, the termination of this Agreement and the reasons therefor, without
the written consent of Purchaser; provided, however, that Company Stockholders
that are entities may, subject to confidentiality, disclose the existence and
material terms of this Agreement to their partners. Purchaser will consult with
the Company before issuing any press release with respect to this Agreement and
the transactions contemplated hereby.
 
     5.5 Reasonable Efforts. Subject to the terms and conditions provided in
this Agreement, each of the parties hereto shall use commercially reasonable
efforts to take promptly, or cause to be taken promptly, all actions, and to do
promptly, or cause to be done promptly, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated hereby, to cause all conditions to the obligations
of the other parties hereto to effect the Merger to occur, to obtain all
necessary waivers, consents, approvals and other documents required to be
delivered hereunder and to effect all necessary registrations and filings and to
remove any injunctions or other impediments or delays, legal or otherwise, in
order to consummate and make effective the transactions contemplated by this
Agreement for the purpose of securing to the parties hereto the benefits
contemplated by this Agreement; provided, however, that no party hereto nor any
of their Affiliates shall be required to agree to (x) any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties or (y)
the imposition of any limitation on its ability conduct its businesses or own
any capital stock or assets or to acquire, hold or exercise full rights of
ownership of its businesses (any such action described in (x) or (y), an “Action
of Divestiture”). Nothing herein shall require any party hereto or its
Affiliates to litigate with any Governmental Entity. 
 
-50-
 

--------------------------------------------------------------------------------

 

     5.6 Notification of Certain Matters. The Company shall give prompt notice
to Purchaser of: (i) the occurrence or nonoccurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of the Company contained in this Agreement to be untrue or inaccurate
at or prior to the Effective Time, and (ii) any failure of the Company to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 5.6 shall not (a) limit or otherwise affect any
remedies available to the party receiving such notice or (b) constitute an
acknowledgment or admission of a breach of this Agreement. No disclosure by the
Company pursuant to this Section 5.6, however, shall be deemed to amend or
supplement the Disclosure Schedule or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.
 
     5.7 Company Stockholder Approval.
 
          (a) Immediately following the execution of this Agreement, the Company
shall solicit and obtain the written consent of the Company Stockholders in the
form of the Company Stockholder written consent, which consent shall constitute
the irrevocable approval of the Merger and the transactions contemplated hereby,
including the approval and adoption of the Merger Agreement by the Required
Stockholder Consent, as provided by Delaware Law and the Charter Documents. The
Company shall deliver to Purchaser a copy of the written stockholder consents
obtained pursuant to the Required Stockholder Consent immediately following the
execution of the delivery of this Agreement.
 
          (b) The Company shall promptly, but in no event later than five (5)
Business Days after the date hereof:
 
               (i) deliver notice to each Company Stockholder whose consent was
not obtained as described in Section 5.7(a) hereof of the approval by the
Required Stockholder Consent of the Merger, this Agreement and the transactions
contemplated hereby pursuant to and in accordance with the applicable provisions
of Delaware Law and the Charter Documents, and which notice shall include the
notice to stockholders required by Section 262 of the Delaware General
Corporation Law and Section 1301 of the California Corporations Code of the
approval of the Merger and that appraisal or dissenters’ rights, as applicable,
will be available (the “Stockholder Notice”);
 
-51-
 

--------------------------------------------------------------------------------

 

               (ii) provide to all remaining Company Stockholders whose consent
was not solicited as described in Section 5.7(a) hereof, a copy of the
Information Statement, and submit the Merger, this Agreement and the
transactions contemplated hereby to all such remaining Company Stockholders for
their irrevocable approval and, in the case of this Agreement, adoption by
written consent pursuant to the Stockholder Written Consent, as provided by
Delaware Law and the Charter Documents; and
 
          (c) Any materials to be submitted to the Company Stockholders in
connection with the solicitation of their approval of the Merger and this
Agreement, including the Information Statement (the “Soliciting Materials”),
shall be subject to review and approval by Purchaser and shall include
information regarding the Company, the terms of the Merger and this Agreement,
and the unanimous recommendation of the Board of Directors of the Company in
favor of the Merger and this Agreement. Anything to the contrary contained
herein notwithstanding, the Company shall not include in the Soliciting
Materials any information with respect to Purchaser or its Affiliates or
associates, the form and content of which shall not have been consented to in
writing by Purchaser prior to such inclusion. The Company will promptly advise
Purchaser in writing if at any time prior to the Closing the Company shall
obtain knowledge of any facts that might make it necessary or appropriate to
amend or supplement the Soliciting Materials in order to make statements
contained or incorporated by reference therein not misleading or to comply with
applicable law.
 
          (d) The Board of Directors of the Company shall not alter, modify,
change or revoke its unanimous approval of the Merger, this Agreement and the
transactions contemplated hereby, including the matters set forth in Section
5.7(a) hereof, nor its unanimous recommendation to the Company Stockholders to
vote in favor of the Merger, this Agreement and the transactions contemplated
hereby, including the matters set forth in Section 5.7(a) hereof.
 
     5.8 Notice to Holders of Company Options. The Company shall deliver notice
to the holders of Company Options, which such notice shall be in compliance with
the terms of such Company Options, that the Assumed Options will be assumed by
Purchaser. Any materials to be submitted to the holders of Company Options in
connection with the notice required under this Section 5.8 shall be subject to
reasonable advance review and approval by Purchaser.
 
     5.9 Consents. The Company shall use commercially reasonable efforts to
obtain all necessary consents, waivers and approvals of any parties to any
Contract as are required thereunder in connection with the Merger or for any
such Contracts to remain in full force and effect. Such consents, waivers and
approvals shall be in a form acceptable to Purchaser.
 
     5.10 Resignation of Directors and Officers. The Company shall cause each of
the member of the Company’s Board of Directors and each officer of the Company
to execute a resignation and release letter with respect to all officer and
director positions that they may hold, in the forms attached hereto as Exhibit
D, effective as of the Closing.
 
-52-
 

--------------------------------------------------------------------------------

 

     5.11 D&O Coverage.
 
          (a) Purchaser will, or will cause the Surviving Corporation to,
fulfill and honor in all respects the obligations of the Company pursuant to (i)
each indemnification agreement in effect between the Company and each Person who
is a director or officer of the Company at the Effective Time and (ii) any
indemnification provision under the certificate of incorporation or bylaws or
equivalent organizational documents of the Company as in effect on the date of
this Agreement (each of the persons to be indemnified pursuant to the agreements
and provisions referred to in clauses (i) and (ii) of this Section 5.11(a) shall
be referred to as a “Company Indemnified Party”). The certificate of
incorporation and bylaws of the Surviving Corporation shall contain provisions
with respect to indemnification and exculpation from liability substantially
similar to those set forth in the certificate of incorporation or bylaws or
equivalent organizational documents of the Company as in effect on the date of
this Agreement, which provisions shall not be amended, repealed or otherwise
modified for a period of six years after the Effective Time in any manner that
would materially adversely affect the rights thereunder of any Company
Indemnified Party.
 
          (b) Prior to the Closing, the Company may obtain and fully pay for
“tail” insurance policies with a claims period of at least six years from and
after the Closing from an insurance carrier with the same or better credit
rating as the Company’s current insurance carrier with respect to directors’ and
officers’ liability insurance and fiduciary liability insurance (collectively,
“D&O Insurance”) with benefits and levels of coverage at least as favorable as
the Company’s existing policies with respect to matters existing or occurring at
or prior to the Closing; provided however that all costs for such “tail”
policies shall constitute Transaction Expenses and shall be included in the
Company’s estimate of Transaction Expenses delivered to Purchaser pursuant to
Section 1.9(a)(i). In the event that the Company has prepaid such “tail’
insurance prior to the Effective Time, Purchaser shall cause the Surviving
Corporation to cause to be maintained in effect, for a period of six years after
the Effective Time, for the benefit of all officers and directors of the Company
prior to the Effective Time, any such D&O Insurance (provided that the Surviving
Corporation may substitute therefor policies of at least the same coverage and
amounts containing terms and conditions that are not materially less
advantageous to former officers and directors of Company), but only with respect
to claims arising from facts or events that occurred at or before the Effective
Time.
 
     5.12 Expenses. Each Party shall pay all of its own expenses in connection
with this Agreement, the Related Agreements and the consummation of the
transactions contemplated hereby and thereby.
 
     5.13 Spreadsheet. The Company shall deliver to Purchaser and the Exchange
Agent a spreadsheet (the “Spreadsheet”) substantially in the form attached
hereto as Schedule 5.13, which spreadsheet shall be certified as complete and
correct by the Chief Executive Officer and Chief Financial Officer of the
Company as of the Closing and which shall include, among other things, as of the
Closing, all Company Stockholders and holders of Company Options and their
respective addresses, indicating as applicable the number of shares of Company
Capital Stock or Company Options held by such persons (including whether such
shares of Company Capital Stock are Company Common Stock or Company Series A
Preferred Stock, the respective certificate numbers, including, for each
certificate, the number of shares that are vested as of the Closing), the date
of acquisition of such shares, the amount of Company Capital Stock or Company
Options subject to vesting or repurchase (as well as the applicable vesting or
repurchase schedule), the Company Stockholder’s Pro Rata Portion of the
Aggregate Stock Consideration and the Final Adjusted Closing Cash Consideration
applicable to each holder, the portion of the Aggregate Stock Consideration and
Final Adjusted Closing Cash Consideration to be paid to each Company Stockholder
at Closing and to be placed in the Escrow Fund, the number of Purchaser Common
Stock to be issued to each holder of a Company Option based on the Option
Exchange Ratio, and such other information relevant thereto or which the
Exchange Agent may reasonably request. The Company shall deliver the Spreadsheet
three (3) Business Days prior to the Closing Date.  
 
-53-
 

--------------------------------------------------------------------------------

 

     5.14 SEC Filings. Purchaser, shall for a period of twenty-four (24) months
following the Closing Date, use commercially reasonable efforts to make any and
all SEC Filings required under the Securities Act and the Exchange Act in a
timely manner and consistent with the requirements set forth in the instructions
for such forms under the Securities Act and the Exchange Act.
 
     5.15 FIRPTA Compliance. On the Closing Date, the Company shall deliver to
Purchaser a properly executed statement (a “FIRPTA Compliance Certificate”) in a
form reasonably acceptable to Purchaser for purposes of satisfying Purchaser’s
obligations under Treasury Regulation Section 1.1445-2(c)(3).
 
     5.16 Tax Matters.
 
          (a) Transfer Taxes. Fifty percent (50%) of any transfer, documentary,
sales, use, stamp, registration and other similar Taxes and fees incurred in
connection with the transactions contemplated by this Agreement shall be paid by
each of (i) the Company Stockholders and (ii) the Purchaser when due and shall
be the financial responsibility of the Company Stockholders. The Company
Stockholders shall file, or cause to be filed, at their expense, all necessary
Returns and other documentation with respect to all such Taxes and fees; if
required by applicable law, the Purchaser shall, and shall cause their
respective affiliates to, join in the execution of any such Returns and other
documentation.
 
          (b) Post-Closing Tax Returns. Purchaser shall prepare and file (or
cause to be prepared and filed) all Returns required to be filed by the Company
with respect to any taxable period beginning before the Closing Date that are
due after the Closing Date (each a “Purchaser Prepared Return”). Each Purchaser
Prepared Return shall be prepared in a manner consistent with prior practice of
the Company unless otherwise required by applicable Legal Requirements, or
otherwise consented to by the Representative.
 
          (c) Cooperation. The Representative, the Company and Purchaser shall
cooperate, and shall cause their Affiliates to cooperate, as and to the extent
reasonably requested by any other Party hereto in connection the preparation and
filing of Returns as provided herein and any audit or other proceeding with
respect to Taxes. Such cooperation shall include the provision of records and
information which are reasonably relevant to any such Return or proceeding with
respect to Taxes and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. Purchaser and the Company shall retain all books and records with
respect to Taxes of the Company (including Returns) relating to any taxable
period beginning before the Closing Date until ninety (90) days after the
expiration of the applicable statute of limitations (including waivers and
extensions) for assessment of Taxes. 
 
-54-
 

--------------------------------------------------------------------------------

 

          (d) Tax Claims. After the Closing, Purchaser shall promptly notify the
Representative in writing upon receipt of any written notice of any pending or
threatened audit or assessment, suit, proposed adjustment, deficiency, dispute,
administrative or judicial proceeding or similar claim relating to Taxes of the
Company (“Tax Claim”) for which the Company Stockholders would reasonably be
expected to be liable pursuant to this Agreement. All such Tax Claims shall be
resolved pursuant to Section 7.5 and Section 7.6 of this Agreement.
 
     5.17 401(k) Plan. The Company shall terminate, effective no later than the
day immediately preceding the Closing, all employee benefit plans sponsored by
the Company that contain a cash or deferred arrangement intended to qualify
under Section 401(k) of the Code (each, a “401(k) Plan”). The Company shall
provide Purchaser with evidence that such 401(k) Plan(s) have been terminated
(effective as of no later than the day immediately preceding the Closing)
pursuant to resolutions of the Board of Directors of the Company or such Company
subsidiary, as the case may be. The form and substance of such resolutions shall
be subject to the reasonable review and approval of Purchaser. The Company also
shall take such other actions in furtherance of terminating such 401(k) Plan(s)
as Purchaser may reasonably require. In the event that termination of a 401(k)
Plan would reasonably be anticipated to trigger liquidation charges, surrender
charges or other fees (other than ordinary administration expenses or fees),
then the Company shall provide a reasonable estimate of the amount of such
charges and/or fees to Purchaser prior to the Closing. Purchaser shall be
responsible for payment of any such charges.
 
ARTICLE VI
 
CONDITIONS TO THE MERGER
 
     6.1 Conditions to Obligations of Each Party to Effect the Merger. The
respective obligations of the Company, Purchaser and Sub to effect the Merger
shall be subject to the satisfaction, at or prior to the Effective Time, of the
following conditions:
 
          (a) No Order; Injunctions; Restraints; Illegality. No Governmental
Entity shall have enacted, issued, promulgated, enforced or entered any statute,
rule, regulation, executive order, decree, injunction, order or other legal
restraint (whether temporary, preliminary or permanent) which is in effect and
which has the effect of making the Merger illegal or otherwise prohibiting or
preventing consummation of the Merger.
 
          (b) Regulatory Approvals/HSR Act. If applicable, all waiting periods
under the HSR Act relating to the transactions contemplated hereby will have
expired or terminated early, and all material foreign antitrust approvals
required to be obtained prior to the Merger in connection with the transactions
contemplated hereby and listed in Section 6.1(b) of the Disclosure Schedule have
been obtained. 
 
-55-
 

--------------------------------------------------------------------------------

 

     6.2 Conditions to the Obligations of Purchaser and Sub. The obligations of
Purchaser and Sub to effect the Merger shall be subject to the satisfaction at
or prior to the Effective Time of each of the following conditions, any of which
may be waived, in writing, exclusively by Purchaser and Sub:
 
          (a) Representations, Warranties and Covenants. (i) The representations
and warranties of the Company in this Agreement (other than the representations
and warranties of the Company as of a specified date, which shall be true and
correct as of such date) shall have been true and correct in all material
respects on the date they were made and shall be true and correct in all
material respects (without giving effect to any limitation as to “materiality”
set forth therein) on and as of the Closing Date as though such representations
and warranties were made on and as of such date, and (ii) the Company shall have
performed and complied in all material respects with each covenant and
obligation under this Agreement required to be performed and complied with by
such parties as of the Closing.
 
          (b) No Material Adverse Effect. There shall not have occurred any
event or condition of any character that has had or is reasonably likely to
have, either individually or in the aggregate with all such other events or
conditions, a Company Material Adverse Effect.
 
          (c) Company Stockholder Approval. The Requisite Stockholder Consent
shall have been obtained (and continue to be in effect), adopting and approving
this Agreement, the Certificate of Merger, the Merger, and the transactions
contemplated hereby and thereby.
 
          (d) Notice of Appraisal and Dissenters’ Rights. The Company shall have
delivered notice in accordance with the applicable provisions of Delaware Law
and California Law such that no Company Stockholder will be able to exercise
appraisal or dissenters’ rights if such Company Stockholder has not perfected
such appraisal or dissenters’ rights prior to the expiration of the applicable
time periods for perfecting such rights under Delaware Law or California Law, as
the case may be.
 
          (e) Appraisal and Dissenters’ Rights. Company Stockholders holding no
more than five percent (5%) of the total number of shares of Company Capital
Stock outstanding immediately prior to the Effective Time shall continue to have
a right to exercise appraisal, dissenters’ or similar rights under applicable
law with respect to their Company Capital Stock by virtue of the Merger.
 
     (f) Litigation. There shall be no action, suit, claim, order, injunction or
proceeding of any nature pending, or overtly threatened, against Purchaser or
the Company, their respective properties or any of their respective officers,
directors or subsidiaries arising out of, or in any way connected with, the
Merger or the other transactions contemplated by the terms of this Agreement or
otherwise seeking any of the results set forth in Section 6.1(a) hereof.
 
-56-
 

--------------------------------------------------------------------------------

 

          (g) Third Party Consents. The Company shall have delivered to
Purchaser all necessary consents, waivers and approvals of parties to any
Contract set forth in Section 6.2(h) of the Disclosure Schedule.
 
          (h) Employment Arrangements. The offer letters entered into at the
execution of this Agreement between the Purchaser and the Key Employees shall be
in full force and effect and no such Key Employee shall have expressed an
intention to either terminate their employment with the Company or to not
continue employment with the Purchaser or the Surviving Corporation after the
Effective Time.
 
          (i) Legal Opinion. Purchaser shall have received a legal opinion from
legal counsel to the Company in the form attached hereto as Exhibit E.
 
          (j) Certificate of the Company. Purchaser shall have received a
certificate from the Company, validly executed by the Chief Executive Officer
and Chief Financial Officer of the Company for and on the Company’s behalf, to
the effect that, as of the Closing:
 
               (i) the representations and warranties of the Company in this
Agreement (other than the representations and warranties of the Company as of a
specified date, which were true and correct as of such date) were true and
correct in all material respects on the date they were made and are true and
correct in all material respects (without giving effect to any limitation as to
“materiality” set forth therein) on and as of the Closing Date as though such
representations and warranties were made on and as of such date;
 
               (ii) the Company has performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by the Company as of the Closing; and
 
               (iii) the conditions to the obligations of Purchaser and Sub set
forth in this Section 6.2 have been satisfied (unless otherwise waived in
accordance with the terms hereof).
 
          (k) Certificate of Secretary of the Company. Purchaser shall have
received a certificate, validly executed by the Secretary of the Company,
certifying as to (i) the terms and effectiveness of the Charter Documents, (ii)
the valid adoption of resolutions of the Board of Directors of the Company
(whereby the Merger and the transactions contemplated hereunder were unanimously
approved by the Board of Directors) and (iii) that the Requisite Stockholder
Consent has been obtained, adopting and approving the Merger, this Agreement and
the consummation of the transactions contemplated hereby.
 
          (l) Certificate of Good Standing. Purchaser shall have received a
certificate of good standing from the Secretary of State of the State of
Delaware which is dated within two Business Days prior to Closing with respect
to the Company.
 
          (m) Termination of Security Agreement; Release of Liens. Purchaser
shall have received, in a form satisfactory to Purchaser, evidence of the
termination of the Security Agreement dated June 1, 2011 among the Company, the
Collateral Agent (as defined therein) and Hummer Winblad Venture Partners VI,
L.P. and Onset VI, L.P. (the “Security Agreement”) and executed releases of any
and all Liens filed pursuant to the Security Agreement.
 
-57-
 

--------------------------------------------------------------------------------

 

     6.3 Conditions to Obligations of the Company. The obligations of the
Company to effect the Merger shall be subject to the satisfaction at or prior to
the Effective Time of each of the following conditions, any of which may be
waived, in writing, exclusively by the Company:
 
          (a) Representations, Warranties and Covenants. (i) The representations
and warranties of Purchaser and Sub in this Agreement (other than the
representations and warranties of Purchaser and Sub as of a specified date,
which shall be true and correct as of such date) shall have been true and
correct when made and shall be true and correct in all material respects on and
as of the Closing Date as though such representations and warranties were made
on and as of such date, and (ii) each of Purchaser and Sub shall have performed
and complied in all material respects with each covenant and obligation under
this Agreement required to be performed and complied with by such parties as of
the Closing Date.
 
          (b) Certificate of Purchaser. Company shall have received a
certificate executed on behalf of Purchaser by an officer for and on its behalf
to the effect that, as of the Closing:
 
               (i) all representations and warranties made by Purchaser and Sub
in this Agreement (other than the representations and warranties of Purchaser
and Sub as of a specified date, which were true and correct as of such date)
were true and correct on the date they were made and are true and correct in all
material respects on and as of the Closing Date as though such representations
and warranties were made on and as of such date; and
 
               (ii) Purchaser and Sub have performed and complied in all
material respects with all covenants and obligations under this Agreement
required to be performed or complied with by such parties as of the Closing.
 
ARTICLE VII
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
INDEMNIFICATION
 
     7.1 Survival.
 
          (a) The representations and warranties of the Company set forth in
this Agreement and in any certificate delivered pursuant to this Agreement shall
survive the Closing and the Effective Time for a period of eighteen (18)
calendar months following the Closing Date; provided, however, that in the event
of fraud or intentional misconduct with respect to a representation or warranty,
such representation or warranty shall survive indefinitely; provided, further,
that notwithstanding the foregoing, the representations and warranties of the
Company set forth in Section 2.2 (Capital Structure), Section 2.3(a) (Authority)
and Section 2.6 (Taxes) shall survive the Closing and the Effective Time until
thirty (30) days after the expiration of the statutes of limitations (including
extensions thereof) applicable to the matters referenced therein (the “Extended
Representations”) and (ii) the representations and warranties of the Company set
forth in Section 2.8 (Intellectual Property) shall survive the Closing and the
Effective Time for a period of thirty-six (36) calendar months following the
Closing Date (the “Intellectual Property Representations” and together with the
Extended Representations, the “Specified Representations”). The applicable
periods referenced in this Section 7.1 shall be referred to, collectively, as
the “Expiration Date” and each applicable period as the “Applicable Expiration
Date.”
 
-58-
 

--------------------------------------------------------------------------------

 

          (b) The representations and warranties of Purchaser and Sub set forth
in this Agreement, or in any certificate or other instrument delivered pursuant
to this Agreement, shall expire at the Effective Time.
 
          (c) The agreements, covenants and other obligations of the parties
hereto shall survive the Closing and the Effective Time in accordance with their
respective terms.
 
     7.2 Indemnification.
 
          (a) From and after the Effective Time, the Company Stockholders (each,
also an “Indemnifying Party”) shall severally, and not jointly, indemnify and
hold harmless Purchaser and its directors, officers and other Employees,
Affiliates, agents and other representatives, including the Surviving
Corporation (each, also an “Indemnified Party” and collectively, the
“Indemnified Parties”), from and against all claims, losses, liabilities,
damages, deficiencies, Taxes, diminution in value, costs, interest, awards,
judgments, penalties and expenses, including attorneys’ and consultants’ fees
and expenses and including any such expenses incurred in connection with
investigating, defending against or settling any of the foregoing, but
excluding, except in the case of a third-party claim, any punitive damages, lost
profits and any consequential damages, where such consequential damages are not
reasonably foreseeable as of the time of the conduct giving rise to any such
items, as of the date hereof and as of the Closing (hereinafter individually a
“Loss” and collectively “Losses”) paid, suffered, incurred or sustained by the
Indemnified Parties, or any of them, directly or indirectly, as a result of,
arising out of or in connection with: (i) (A) any inaccuracies or
misrepresentations in, or breaches of, any representation or warranty of the
Company set forth in this Agreement or any Related Agreement as of the date of
this Agreement, and (B) any inaccuracies or misrepresentations in, or breaches
of, any representation or warranty of the Company set forth in this Agreement or
any Related Agreements as of the Closing Date as if such representations and
warranties had been made at and as of the Closing, or in the certificates
delivered by the Company pursuant to Section 6.2 hereof; (ii) any failure by the
Company to perform or comply with any covenant applicable to it contained in
this Agreement, any Related Agreements or any certificates or other instruments
delivered by the Company pursuant to this Agreement; (iii) any fraud or
intentional misconduct by the Company or its directors or executive officers
with respect to this Agreement, any Related Agreement or any certificates or
other instruments delivered by the Company pursuant to this Agreement; (iv) any
Dissenting Share Payments; (v) any Transaction Expenses not reflected in the
Preliminary Adjusted Closing Cash Consideration; (vi) the amount, if any, by
which the Preliminary Closing Net Working Capital exceeds the Final Closing
Working Capital as determined pursuant to Section 1.9; and (vii) any inaccuracy
in the Spreadsheet.
 
-59-
 

--------------------------------------------------------------------------------

 

          (b) For the purpose of this ARTICLE VII, when determining the amount
of Losses paid, suffered, sustained or incurred as a result of, arising out of,
or in connection with, as applicable the matters referred to in Sections
7.2(a)(i) and 7.2(a)(ii) above, but not for determining whether any such
inaccuracy, misrepresentation, breach or non-fulfillment has occurred, any
representation, warranty, agreement or covenant given or made by the Company
that is qualified in scope as to “materiality” shall be deemed to be made or
given without such materiality qualification.
 
          (c) No Indemnifying Party shall have any rights of contribution,
indemnification or advancement from an Indemnified Party with respect to any
Loss claimed by an Indemnified Party.
 
          (d) Notwithstanding anything to the contrary set forth in this
Agreement, any Person committing fraud or intentional misconduct with respect to
this Agreement, in any Related Agreement, or in any certificate or other
instrument delivered pursuant to this Agreement shall be liable for, and shall
indemnify and hold the Indemnified Parties harmless for, any Losses paid,
suffered, incurred or sustained by the Indemnified Parties, or any of them,
directly or indirectly, as a result of, arising out of or in connection with
such fraud or intentional misconduct committed by such Person.
 
          (e) Nothing in the Agreement shall limit the right of an Indemnified
Party to pursue remedies under any Related Agreement against the parties
thereto.
 
     7.3 Indemnification Limitations; Exclusive Remedy.
 
          (a) Except in the cases of (i) fraud or intentional misconduct by the
Company or its directors or executive officers with respect to this Agreement,
in any Related Agreement, or in any certificate or other instrument delivered
pursuant to this Agreement on the part of the Company, in which cases there
shall be no limit to liability for indemnification hereunder, (ii) any
indemnification claim resulting from, arising out of or in connection with any
inaccuracies or misrepresentations in, or breaches of, any of the Extended
Representations, in which case the limit to liability for indemnification
hereunder shall be an amount equal to the Merger Consideration, and (iii) any
indemnification claim resulting from, arising out of or in connection with any
inaccuracies or misrepresentations in, or breaches of, any of the Intellectual
Property Representations, in which case the limit to liability for
indemnification hereunder shall be an amount equal to fifty percent (50%) of the
Merger Consideration, in the case of indemnification for all other claims under
Sections 7.2(a)(i), 7.2(a)(ii), 7.2(a)(iv), 7.2(a)(v), and 7.2(a)(vi), the
Company Stockholders shall not be obligated to indemnify the Indemnified Parties
for any amounts in excess of any amounts then held in the Escrow Fund.
 
-60-
 

--------------------------------------------------------------------------------

 

          (b) Notwithstanding anything to the contrary set forth in this
Agreement, in the event that an Indemnified Party pays, suffers, incurs or
sustains any Losses, any claims by such Indemnified Party for Losses shall be
made first against the Escrow Fund, and, to the extent permitted by this
Agreement, second against the Company Stockholders directly. Any claim by an
Indemnified Party that is made against the Escrow Fund shall be satisfied with
respect to any Company Stockholder who has contributed to the Unvested Escrow
Amount, first by such Company Stockholder’s portion of the Escrow Fund that does
not represent Unvested Cash or Unvested Parent Common Stock and second by such
Company Stockholder’s portion of the Escrow Fund that is part of the Unvested
Escrow Amount. In the event a Company Stockholder is obligated to make any
payment under this ARTICLE VII in excess of the Escrow Fund, such Company
Stockholder may elect to make such payment in either cash or in shares of
Purchaser Common Stock valued at the Purchaser Common Stock Value. Each Company
Stockholder’s maximum liability for claims arising under this Agreement shall
not exceed such Company Stockholder’s Pro Rata Portion of the Losses and shall
in no circumstance exceed the amount of Merger Consideration actually paid to
such Company Stockholder (which, for this purpose, shall include any amounts to
which such Stockholder would have received pursuant to this agreement but were
applied to satisfy a claim for indemnification in accordance with this ARTICLE
VII), other than with respect to claims under Section 7.3(a)(i) (for which there
is no limit to liability for indemnification hereunder).
 
          (c) With respect to Section 7.2(a)(i), other than with respect to the
Specified Representations, no Indemnifying Party shall be required to indemnify
an Indemnified Party hereunder until such time as the aggregate amount of Losses
for which the Indemnified Party are entitled to indemnification pursuant to this
Agreement exceeds $50,000 (the “Indemnification Threshold”), at which time the
Indemnifying Party shall be obligated to indemnify the Indemnified Party for the
full amount of all such Losses, subject to the limitations set forth in this
ARTICLE VII.
 
          (d) Any Losses shall be reduced by the amount of any insurance
proceeds actually received by Purchaser or the Surviving Corporation in
connection with such Losses (net of any additional premiums or other costs in
respect of such insurance associated with such claims). Each Indemnified Party
shall use commercially reasonable efforts to mitigate any Losses that such
Indemnified Party may assert pursuant to any indemnification obligation under
this Agreement.
 
          (e) Except in the case of fraud or intentional misconduct with respect
to this Agreement, in any Related Agreement, or in any certificate or other
instrument delivered pursuant to this Agreement on the part of the Company or
its directors or executive officers, from and after the Effective Time, (i) the
Company Stockholders shall not be obligated to indemnify the Indemnified Parties
pursuant to Section 7.2(a)(i) hereof for any indemnification claim that is made
after the Applicable Expiration Date of the representation and warranty that
forms the basis for such indemnification claim, and (ii) the Purchaser and Sub
shall not be obligated to indemnify the Indemnified Parties for any
indemnification claim that is made after the Applicable Expiration Date of the
representation and warranty that forms the basis for such indemnification claim;
provided, however, that such indemnification obligations shall not terminate
with respect to any item as to which an Indemnified Party shall have, before the
Applicable Expiration Date of the representation and warranty that forms the
basis for such indemnification claim, previously made a bona fide claim by
validly delivering a Claim Certificate of such indemnification claim pursuant to
this ARTICLE VII.
 
-61-
 

--------------------------------------------------------------------------------

 

          (f) Following the Closing, the rights and remedies of the Indemnified
Parties as provided in this ARTICLE VII shall be the sole and exclusive remedy
of Purchaser and any other Indemnified Party relating to the subject matter of
this Agreement.
 
     7.4 No Indemnification Limitations.
 
          (a) Notwithstanding anything to the contrary set forth in this
Agreement, the Parties agree and acknowledge that any Indemnified Party may
bring a claim for indemnification for any Loss under this ARTICLE VII
notwithstanding the fact that such Indemnified Party had knowledge of the
breach, event or circumstance giving rise to such Loss prior to the Closing or
waived any condition to the Closing related thereto.
 
          (b) Notwithstanding anything to the contrary set forth in this
Agreement, nothing shall prohibit Purchaser from seeking and obtaining recourse
against any Company Stockholder in the event that Purchaser issues more than the
portion of the Merger Consideration to which such Company Stockholder is
entitled.
 
          (c) Notwithstanding anything to the contrary set forth in this
Agreement, nothing in this Agreement shall limit the rights of any party hereto
to apply for equitable remedies to enforce the other party or parties’
obligations hereunder.
 
     7.5 Indemnification Claims Procedures.
 
          (a) With respect to Section 7.2(a), an Indemnified Party may make an
indemnification claim pursuant to Section 7.2(a) by delivering a certificate (a
“Claim Certificate”) to the Representative, with a copy to the Escrow Agent (if
and to the extent that the Indemnified Party is seeking recourse against the
Escrow Fund), and/or to one or more Company Stockholders (if and to the extent
that the Indemnified Party is seeking recourse directly against any such Company
Stockholder, (i) stating that an Indemnified Party has paid, suffered, incurred
or sustained (or reasonably anticipates that it will have to pay, suffer, incur
or sustain) Losses, (ii) specifying in reasonable detail to the extent available
the individual items of Losses included in the amount so stated, the date each
such item was paid, suffered, incurred or sustained, or the basis for such
anticipated liability, and, if applicable, the nature of the misrepresentation,
breach of warranty or covenant to which such item is related, (iii) detailing
any numerical calculations used in determining the amount of Losses, and (iv)
detailing to what extent, if any, such claim shall include the Unvested Escrow
Amount.
 
-62-
 

--------------------------------------------------------------------------------

 

          (b) Following its receipt of a Claim Certificate, the Representative
(or, if such indemnification claim is made directly against a Company
Stockholder, such Company Stockholder) shall have fifteen (15) calendar days to
object to any item(s) or amount(s) set forth therein (other than claims arising
pursuant to Section 7.2(a)(vi) that have been finally resolved pursuant to
Section 1.9, as to which neither the Representative nor any Company Stockholder
is entitled to object and for which Purchaser may obtain immediate recovery) by
delivering written notice thereof which shall specify in reasonable detail (i)
each amount to which the Representative (or, if such indemnification claim is
made directly against a Company Stockholder, such Company Stockholder) objects
and (ii) the nature of each objection (an “Indemnification Objection Notice”) to
the Indemnified Party submitting such Claim Certificate at the address of such
Indemnified Party set forth in such Claim Certificate, with a copy to the Escrow
Agent (if and to the extent that the Indemnified Party is seeking recourse
against the Escrow Fund in connection with Section 7.2(a)). In the event that
the Representative (or, if such indemnification claim is made directly against a
Company Stockholder, such Company Stockholder) shall fail to object, pursuant to
this Section 7.5(b), to any item or amount set forth in an Claim Certificate
within the foregoing fifteen (15) calendar day period (other than claims arising
pursuant to Section 7.2(a)(vi) that have been finally resolved pursuant to
Section 1.9, as to which Purchaser may obtain immediate recovery without waiting
for such 15-day period), the Representative (or, if such indemnification claim
is made directly against a Company Stockholder, such Company Stockholder) shall
be deemed to have irrevocably agreed and consented to each such item or amount.
With respect to claims against the Escrow Fund for which the Representative does
not object, or upon the expiration of such fifteen (15) day calendar day period
or for claims arising pursuant to Section 7.2(a)(vi) that have been finally
resolved pursuant to Section 1.9, the Escrow Agent shall promptly release from
the Escrow Fund and deliver to any Indemnified Party that has previously
delivered the Claim Certificate only an amount of cash and Purchaser Common
Stock (valued at the Purchaser Common Stock Value) equal, in aggregate, to any
item(s) and amount(s) that the Representative has not objected to, or is deemed
to have accepted pursuant to this Section 7.5(b). The form of satisfaction of
the amount of any indemnification obligation of the applicable Company
Stockholders under this ARTICLE VII disbursed to Purchaser from the Escrow Fund
shall be in the same proportion as to the aggregate Escrow Amount, except for
claims arising pursuant to Section 7.2(a)(v) and 7.2(a)(vi), which may be
satisfied solely in cash.
 
          (c) In the event that the Representative (or, if such indemnification
claim is made directly against a Company Stockholder, such Company Stockholder)
shall object, pursuant to Section 7.5(b) hereof, to any item(s) or amount(s) set
forth in any Claim Certificate (other than claims arising pursuant to Section
7.2(a)(vi)), the Representative (or, if such indemnification claim is made
directly against a Company Stockholder, such Company Stockholder) and the
Indemnified Party shall attempt in good faith to agree upon the rights of the
respective parties with respect to each of such claims. If the Representative
(or, if such indemnification claim is made directly against a Company
Stockholder, such Company Stockholder) and the Indemnified Party should so
agree, a memorandum setting forth such agreement shall be prepared and signed by
both parties and, in the case of a claim against the Escrow Fund, shall be
furnished to the Escrow Agent. The Escrow Agent shall be entitled to rely on any
such memorandum and make distributions from the Escrow Fund in accordance with
the terms hereof; provided, however, that for claims arising pursuant to Section
7.2(a)(vi) that have been finally resolved pursuant to Section 1.9, the Escrow
Agent may rely solely on the Claim Certificate without seeking consent from the
Representative or a Company Stockholder or a jointly executed memorandum.
 
-63-
 

--------------------------------------------------------------------------------

 

          (d) If no such agreement can be reached after good faith negotiation
and prior to thirty (30) calendar days after delivery of an Indemnification
Objection Notice, either the Representative (or, if such indemnification claim
is made directly against a Company Stockholder, such Company Stockholder) or the
Indemnified Party may commence litigation with respect to such claim(s) in
accordance with Section 9.7. The costs and expenses (including reasonable legal
fees) of the prevailing party in any such litigation shall be paid by the other
party.
 
     7.6 Third-Party Claims. In the event that an Indemnified Party becomes
aware of a third party Claim (a “Third Party Claim”) which such Indemnified
Party reasonably believes may result in an indemnification claim pursuant to
this ARTICLE VII (including any Tax Claim as defined in Section 5.16(d)), such
Indemnified Party shall notify the Representative (or, in the event
indemnification is being sought hereunder directly from a Company Stockholder,
such Company Stockholder) of such claim, and the Representative shall be
entitled on behalf of the Indemnifying Parties (or, in the event indemnification
is being sought hereunder directly from a Company Stockholder, such Company
Stockholder shall be entitled), at their expense, to participate in, but not to
determine or conduct, the defense of such Third Party Claim. The Indemnified
Party shall have the right in its sole discretion to conduct the defense of, and
to settle, any such claim; provided, however, that except with the consent of
the Representative (or, in the event indemnification is being sought hereunder
directly from a Company Stockholder, such Company Stockholder), no settlement of
any such Third Party Claim with third party claimants shall be determinative of
the amount of Losses relating to such matter; provided, further that, solely
with respect to any Tax Claim, in the event Purchaser elects not to defend any
Tax Claim for a taxable period ending on or before the Closing Date for which
the Company Stockholders would reasonably be expected to have more than de
minimis liability pursuant to this Agreement, Purchaser shall promptly provide
written notice of its decision to the Representative and the Representative may
elect to control such defense. Solely with respect to any Tax Claim, Purchaser
will not agree to any settlement of any Tax Claim for which the Company
Stockholders would reasonably be expected to have more than de minimis liability
pursuant to this Agreement without the prior written consent of the
Representative, which will not be unreasonably withheld, conditioned or delayed.
If there is a third party claim that, if adversely determined would give rise to
a right of recovery for Losses hereunder, then any amounts paid, sustained,
suffered or incurred by the Indemnified Parties in defense of such third party
claim, regardless of the outcome of such claim, shall be deemed Losses
hereunder. In the event that the Representative (or, if such indemnification
claim is made directly against a Company Stockholder, such Company Stockholder)
has consented to any such settlement with respect to an indemnification claim
under Section 7.2(a), the Company Stockholders shall not have any power or
authority to object under any provision of this ARTICLE VII to the amount of any
Third Party Claim by Purchaser against the Escrow Fund, or against the Company
Stockholders directly, as the case may be, with respect to such settlement.
 
     7.7 Escrow Arrangements.
 
          (a) Escrow Fund. By virtue of this Agreement and as partial security
for the Indemnified Parties under Section 7.2(a), at the Effective Time,
Purchaser shall deposit with the Escrow Agent the Escrow Amount in accordance
with Section 1.10, such deposit of the Escrow Amount to constitute an escrow
fund to be governed by the terms set forth in the Escrow Agreement (the “Escrow
Fund”).
 
-64-
 

--------------------------------------------------------------------------------

 

          (b) Fees. All fees of the Escrow Agent for performance of its duties
under the Escrow Agreement (the “Escrow Expenses”) shall be paid in accordance
with the standard fee schedule of the Escrow Agent as set forth in the Escrow
Agreement.
 
          (c) Successor Escrow Agents. Any corporation into which the Escrow
Agent in its individual capacity may be merged or converted or with which it may
be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Escrow Agent in its individual capacity shall be a
party, or any corporation to which substantially all the corporate trust
business of the Escrow Agent in its individual capacity may be transferred,
shall be the Escrow Agent under this Escrow Agreement without further act.
 
     7.8 Representative.
 
          (a) By virtue of the Company Required Stockholder Consent, this
Agreement and the transactions contemplated hereby by the Company Stockholders,
each of the Company Stockholders shall be deemed to have agreed to appoint
Henrik Rosendahl (the “Representative”) as its agent and attorney-in-fact, as
the Representative for and on behalf of the Company Stockholders to give and
receive notices and communications, to authorize payment to any Indemnified
Party from the Escrow Fund in satisfaction of claims by such Indemnified Party
pursuant to Section 7.2(a), to object to such payments, to agree to, negotiate,
enter into settlements and compromises of, and demand arbitration and comply
with orders of courts and awards of arbitrators with respect to such claims, to
assert, negotiate, enter into settlements and compromises of, and demand
arbitration and comply with orders of courts and awards of arbitrators with
respect to, any other claim by any Indemnified Party against any Company
Stockholder or by any such Company Stockholder against any Indemnified Party or
any dispute between any Indemnified Party and any such Company Stockholder, in
each case relating to this Agreement, the Escrow Agreement or the transactions
contemplated hereby or thereby, and to take all other actions that are either
(i) necessary or appropriate in the judgment of the Representative for the
accomplishment of the foregoing or (ii) specifically mandated by the terms of
this Agreement or the Escrow Agreement. The identity of the Representative may
be changed by the Company Stockholders from time to time upon not less than
thirty (30) days prior written notice to Purchaser; provided, however, that the
Representative may not be removed unless holders of at least two-thirds of the
interest of the Escrow Fund agrees in writing to such removal and to the
identity of the substituted agent. Notwithstanding the foregoing, a vacancy in
the position of Representative may be filled by the holders of a majority in
interest of the Escrow Fund. Notices or communications to or from the
Representative shall constitute notice to or from the Company Stockholders. A
decision, act, consent or instruction of the Representative, including an
amendment, extension or waiver of this Agreement pursuant to Section 8.3 and
Section 8.4 hereof, shall constitute a decision of the Company Stockholders and
shall be final, binding and conclusive upon the Company Stockholders; and each
of the Escrow Agent and Purchaser may rely upon any such decision, act, consent
or instruction of the Representative as being the decision, act, consent or
instruction of the Company Stockholders. Each of the Escrow Agent and Purchaser
is hereby relieved from any liability to any person for any acts done by them in
accordance with such decision, act, consent or instruction of the
Representative.
 
-65-
 

--------------------------------------------------------------------------------

 

          (b) The Representative shall not be liable for any act done or omitted
hereunder as Representative while acting in good faith and in the exercise of
reasonable judgment. The Company Stockholders shall indemnify the Representative
and hold the Representative harmless against any loss, liability or expense
incurred without gross negligence or bad faith on the part of the Representative
and arising out of or in connection with the acceptance or administration of the
Representative’s duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Representative, and any fees and expenses
incurred by the Representative in connection with the performance of his duties
under this Agreement or the Escrow Agreement (“Representative Expenses”).
Following the Expiration Date and the satisfaction of all claims made by
Indemnified Parties for Losses, the Representative shall have the right to
recover Representative Expenses from the Escrow Fund prior to any distribution
to the Company Stockholders, and prior to any such distribution, shall deliver
to Purchaser and the Escrow Agent a certificate setting forth the Representative
Expenses actually incurred; provided, that, the Escrow Agent shall release up to
One Hundred Thousand Dollars ($100,000) to the Representative from the Escrow
Fund at any time, upon receipt of a certificate setting forth such
Representative Expenses, to cover any Representative Expenses incurred by the
Representative in connection with the performance of the Representative’s duties
with respect to any Third Party Claim in accordance with Section 7.6.
 
     7.9 Release. Each Company Stockholder who surrenders his, her or its
certificate(s) which immediately prior to the Effective Time represented shares
of Company Stock and accepts payment of his, her or its portion of the
consideration paid herein upon conversion of the share(s) of Company Stock
formerly represented by such certificate(s) shall be deemed to have, and hereby
does, unconditionally release and forever discharge the Company, Purchaser, Sub
and any other subsidiary of Purchaser, including their respective officers and
directors, from (i) any and all obligations or duties the Company might have to
such Company Stockholder and (ii) any and all claims of liability, whether legal
or equitable, of every kind and nature, which such Company Stockholder ever had,
now has or may claim against the Company in each case arising out of facts or
circumstances occurring at any time on or prior to the date hereof; provided,
however, that such release shall exclude those claims, liabilities, obligations
and duties of the Company, Purchaser and Sub under this Agreement and shall
exclude, to the extent applicable with respect to any Company Stockholder who is
a director, officer or employee of the Company, (i) compensation to be paid
after the Effective Time (including any amounts payable in connection with the
consummation of the transactions contemplated by this Agreement), (ii)
reimbursement for expenses incurred by any such Company Stockholder in the
ordinary course of his or her employment which are reimbursable under the
Company’s expense reimbursement policies, (iii) accrued vacation, subject to the
Company’s policies on accrual and carryforward, and (iv) any remaining
obligations of the Company to indemnify any officer or director. The terms and
provisions of this Section 7.9 are specific terms of the Merger, and the
approval and adoption of this Agreement and approval of the Merger by the
Company Stockholders pursuant to the Stockholders’ Written Consent shall
constitute approval by such Company Stockholders, as specific terms of the
Merger, and the irrevocable agreement of such Company Stockholders to be bound
by such terms and provisions.
 
-66-
 

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
TERMINATION, AMENDMENT AND WAIVER
 
     8.1 Termination. This Agreement may be terminated and the Merger abandoned
at any time prior to the Closing:
 
          (a) by mutual agreement of the Company and Purchaser;
 
          (b) by Purchaser or the Company, if the Closing Date shall not have
occurred by ninety (90) days following the date of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 8.1 shall
not be available to any party whose action or failure to act has been a
principal cause of or resulted in the failure of the Merger to occur on or
before such date, and such action or failure to act constitutes breach of this
Agreement;
 
          (c) by Purchaser or the Company, if any Governmental Entity shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, order or other legal restraint which is in
effect and which has the effect of making the Merger illegal.
 
          (d) by Purchaser, if there shall be any action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Merger by any Governmental Entity, which would constitute an Action of
Divestiture;
 
          (e) by Purchaser, if it is not in material breach of its obligations
under this Agreement and there has been a breach of any representation,
warranty, covenant or agreement of the Company contained in this Agreement such
that the conditions set forth in Section 6.2(a) hereof would not be satisfied,
and such breach has not been cured within twenty (20) calendar days after
written notice thereof to the Company; provided, however, that no cure period
shall be required for a breach which by its nature cannot be cured; or
 
          (f) by the Company, if none of the Company is in material breach of
their respective obligations under this Agreement, and there has been a breach
of any representation, warranty, covenant or agreement of Purchaser contained in
this Agreement such that the conditions set forth in Section 6.3(a) hereof would
not be satisfied, and such breach has not been cured within twenty (20) calendar
days after written notice thereof to Purchaser; provided, however, that no cure
period shall be required for a breach which by its nature cannot be cured.
 
-67-
 

--------------------------------------------------------------------------------

 

     8.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 8.1 hereof, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of Purchaser, the Company,
or their respective officers, directors or stockholders or other Affiliates, if
applicable; provided, however, that each party hereto and each Person shall
remain liable for any breaches of this Agreement or in any certificate or other
instruments delivered pursuant to this Agreement prior to its termination; and
provided further, however, that, the provisions of Sections 5.2
(Confidentiality), 5.5 (Public Disclosure), 5.12 (Expenses), ARTICLE IX (General
Provisions) hereof and this Section 8.2 shall remain in full force and effect
and survive any termination of this Agreement pursuant to the terms of this
ARTICLE VIII.
 
     8.3 Amendment. This Agreement may be amended by the parties hereto at any
time by execution of an instrument in writing signed on behalf of the party
against whom enforcement is sought.
 
     8.4 Extension; Waiver. At any time prior to the Closing, Purchaser and the
Company may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations of the other party hereto, (ii) waive any
inaccuracies in the representations and warranties made to such party contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the covenants, agreements or conditions for the benefit of such
party contained herein. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party and shall not, unless specifically stated in
writing otherwise, waive any indemnification obligation. For purposes of this
Section 8.4, the Company Stockholders agree that any extension or waiver signed
by a majority-in-interest of the Company Stockholders shall be binding upon and
effective against all Company Stockholders whether or not they have signed such
extension or waiver.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
     9.1 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by commercial
messenger or courier service, or mailed by registered or certified mail (return
receipt requested) or sent via facsimile (with acknowledgment of complete
transmission) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice or, if specifically
provided for elsewhere in this Agreement by email); provided, however, that
notices sent by mail will not be deemed given until received:
 

          (a)        if to Purchaser or Sub, to:           Quantum Corporation  
    3600 136 Place SE, Suite 300       Bellevue, Washington 88006      
Attention: Chief Executive Officer       Facsimile No.: (408) 944-6581

 
-68-
 

--------------------------------------------------------------------------------

 


      with a copy to:               1650 Technology Drive, Suite 700       San
Jose, California 95110-1382       Attention: General Counsel       Facsimile
No.: (408) 944-6581               and to:               Wilson Sonsini Goodrich
& Rosati       Professional Corporation       650 Page Mill Road       Palo
Alto, California 94304       Attention: Steven E. Bochner, Esq.      
              Nathaniel P. Gallon Esq.       Facsimile No.: (650) 493-6811      
            (b)      if to the Company, to:               Henrik Rosendahl      
1114 Terrace Drive       Napa, California 94559       Facsimile No.: (415)
520-5324               with a copy to:               Samuel S. Coates      
Cooley LLP       3175 Hanover Street       Palo Alto, CA 94304-1130      
Facsimile No.: (650) 849-7400


     9.2 Interpretation. The words “include,” “includes” and “including” when
used herein shall be deemed in each case to be followed by the words “without
limitation.” The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
     9.3 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
-69-
 

--------------------------------------------------------------------------------

 

     9.4 Entire Agreement; Assignment. This Agreement, the Exhibits hereto, the
Disclosure Schedule and the documents and instruments and other agreements among
the parties hereto referenced herein: (i) constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings both written and oral, among the parties
with respect to the subject matter hereof, (ii) are not intended to confer upon
any other person any rights or remedies hereunder, and (iii) shall not be
assigned by operation of law or otherwise, except that Purchaser may assign its
rights and delegate its obligations hereunder to its Affiliates as long as
Purchaser remains ultimately liable for all of Purchaser’s obligations
hereunder.
 
     9.5 Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.
 
     9.6 Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.
 
     9.7 Governing Law; Jurisdiction; Venue.
 
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. In furtherance of the foregoing, the internal law of the State of
Delaware shall control the interpretation and construction of this Agreement
(and all Schedules and Exhibits hereto), even though under that jurisdiction’s
choice of law or conflict of law analysis, the substantive law of some other
jurisdiction would ordinarily apply.
 
          (b) Subject to the terms of Section 7.5 of this Agreement, each of the
parties to this Agreement (i) consents to submit itself to the personal
jurisdiction and venue of the Court of Chancery of the State of Delaware in any
action or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, (iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and (iv)
agrees not to bring any action or proceeding arising out of or relating to this
Agreement or any of the transaction contemplated by this Agreement in any other
court. Each of the parties hereto waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Any party hereto may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.1. Nothing in this
Section 9.7(b), however, shall affect the right of any party to serve legal
process in any other manner permitted by law.
 
-70-
 

--------------------------------------------------------------------------------

 

     9.8 Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefor, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
 
     9.9 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-71-
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Purchaser, Sub and the Company have caused this
Agreement to be signed, all as of the date first written above.
 

  QUANTUM CORPORATION
    By:  /s/ Jon Gacek   Name: Jon Gacek   Title: Chief Executive Officer  

PANCETERA SOFTWARE, INC.
    By: /s/ Henrik Rosendahl   Name: Henrik Rosendahl   Title: Chief Executive
Officer  

QUARRY ACQUISITION CORPORATION
    By: /s/ Jon Gacek   Name: Jon Gacek   Title: Chief Executive Officer  

REPRESENTATIVE
    By: /s/ Henrik Rosendahl   Name: Henrik Rosendahl


SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER
 

--------------------------------------------------------------------------------